Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 1 of 43

               "EP<H 18 1r~~
                                                       ELECTRONICALLY FILED
                                                            2015 Sep 28 PM 5:06
                                             CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                                       CASE NUMBER: 2015-CV-000909


  Beverly M. Weber            KS #20570
  Lauren L. Mann              KS #24342
  Gregory D. Todd             KS #26577
  Martin Leigh PC
  1044 Main St., Suite        900
  Kansas City, MO 64105
 Telephone: (816) 221-1430
 Facsimile: (816) 221-1044
 bmw@martinleigh.com
  llm@martinleigh.com
  gdt@martinleigh.com

                    IN THE DISTIUCT COURT OF WYANDOTTE COUNTY, KANSAS
                                   CIVIL COURT DEPARTMENT

 LIBERTY BANK & TRUST COMPANY,                             )
 SUCCESSOR IN INTEREST TO DOUGLASS                         )
 NATIONAL BANK,                                            )
                                                           )
                                    Plaintiff,             ) CaseNo.
                                                           ) CourtNo.
                       vs.                                 )
                                                           ) Title to Real Estate Involved
 THE VALUE CREATORS, INC., F!KJAl THE                      )
 UNITED NATION OF ISLAM, INC.; and                         )
 JOHN DOE/JANE DOE (Occupant),                             )
                                                   I       )
                                    Defendants.            )
                                                           )

                               PETITION FOR MORTGAGE FORECLOSURE
                                            CHAPTER60


            COMES NOW Plaintiff Liberty Bank & Trust Company, successor in interest to

 Douglass National Bank, ("Plaintiff'') and for its cause of action against defendants states and

 alleges:

 I.        Plaintiff is a business entity organized and existing by virtue of law.

 2.        Defendant, The Value Creators, Inc. F/K/A The United Nation of!slam, Inc. (referred to

· hereinafter as "Value Creators") is a Delaware Not for Profit Corporation and may be s~rved by



 (Value Creators/5087 .058)
          Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 2 of 43




              delivery of the petition and summons to Value Creators' Registered Agent, Griegory Moten,

              1121 Quindaro Boulevard, Kansas City, Kansas 66104.

              3.        Defendants John Doe/Jane Doe are residents of Wyandotte County, Kansas and may be

              served by delivering the summons and petition to 1923 Nebraska Ave, Kansas City, Kansas

              66104.

             4.         The property which is the subject of this action is legally described as follows:

                        TRACT2:
                        LOT 17 AND THE NORTH 5 FEET OF LOT 5, BLOCK 2, WESTHEIGHT MANOR
                        ADDITION, A SUBDIVISION IN KANSAS CITY, WYANDOTTE COUNTY,
                        KANSAS.
                        ("Property")
             6.        On Jime 15, 2005, Defendant Value Creators, executed a Promifory Note in favor of

             Douglas National Bank-KS, in the principal sum of $145,000.00, together with interest
                                                                                          ~
             ("Original Note").

             7.        In order to secure the payment of the Original Note, Defendant Value Creators, who was

             at the same time the owner and in possession of the Property, executed and delivered to Douglass

             National Bank-KS, a certain real estate mortgage dated June 15, 2005 ("Mortgage"), whereby

             they conveyed and mortgaged the Property unto Douglas National Bank-KS.
i
i

T! ___ -------  The Mc>t!g~g~H~~~_4!!!y_ acknowledg~d
           8. _-----                                              ae<cordi_ng_JQ_Jay.r_and_dulyJilecLfouecord-and-----

             recorded on June 17, 2005 as Document Number 2005R-15409 in Book 5021 at Page 202 in the

             Office of the Register of Deeds of Wyandotte County, Kansas and at the time of filing of the

             Mortgage for record as aforesaid, the Mortgage registration fee thereon was paid to the Register

             of Deeds Office as provided by law and said filing was prior to the acquisition, by any person or

             defendants herein, of any right, title, interest, estate, equity or lien in and to the Property. A true

             and correvt copy of the Mortgage is attached hereto marked Exhibit -"A" and is made a part ~f


                                                                 2
             (Value Creulors/j087.058)
            Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 3 of 43




                this Petition as if fully set forth herein.

                9.         Due to the expiration of the maturity date on the Original Note, on August 24, 2010,

                Defendant Value Creators executed a subsequent Promissory Note in favor of Liberty Bank and

                Trust Company, who is the successor in interest to Douglass National Bank, in the principal sum

                of $133,378.63, together with interest ("Subsequent Note"). A true and correct copy of the

                Subsequent Note is attached hereto marked Exhibit "B" and is made a part of this Petition as if

                fully set forth herein.

                10.        On August 24, 2010, Defendant Value Creators entered into a Modification of Mmtgage

                ("Modified Mortgage") with Plaintiff. A true and correct copy is attached hereto as "Exhibit C".

                11.       The Mortgage provides that the mortgagors will promptly pay the principal and interest

                of the indebtedness evidenced by the Note at the same time and in the same manner therein

                provided and if there shall be a default in any of the tenns, conditions or covenants of the

                Mmtgage, Modified Mo1tgage or of the Note secured thereby, then any sums owing by the

                mortgagors to the mortgagee shall, at the option of the mortgagee, become immediately due and

                payable and that the mortgagee shall have the right to foreclose on said Mortgage and Modified

                Mortgage.

j               12.       On May 9, 2012, Defendant Value Creators executed a Warranty Deed to Cleveland

1,---- ---- -   Luster:-s1~-which wasrecorded in-t-he-Reg-ist-er ~f De;d;-()ffic~-~fWyandotte-C~-un-ty~K~-sa-s ~~----- -·

                May 17, 2012 as Document Number 2012R-06786. This deed conveyed Tract I to Mr. Luster.

                Tract 1 was a portion of the collateral originally securing payment of the Note. After this

                transaction, a Partial Release was recorcted August 19, 2015 in the Register of Deeds Office of

                Wyandotte County, Kansas as Document Number 2015R-11530 which released the Tract 1 as

                collateral fmm the Mortgage. True and correct copies of the Warranty Deed and the Partial

                Release are attached hereto as Exhibits "D" and "E" respectively.

                                                                3
                (Value Crcators/5087.058.)
            Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 4 of 43




               13.       Defendant Value Creators has failed, neglected and refused to make the payments due

               under the Subsequent Note, Mortgage and Modified Mortgage and they are in complete default

               and the conditions and covenants contained in said Subsequent Note, Mortgage and Modified

              Mortgage have been broken and Plaintiff has exercised its right to declare the entire amount due

              on and owing under and by virtue of the Subsequent Note, the entire sum secured by the

              Mortgage and Modified Mortgage. Notice of default has been given according to the terms of the

              Mortgage.          The Mortgage and Modified Mortgage are subject to foreclosure and should be

              foreclosed and the Property should be advertised and sold according to law to pay all or a portion

              of said indebtedness due Plaintiff.

              14.        There is now due and owing from Defendant Value Creators the principal amount of

              $94,500.20 together with interest accruing thereon from and including July 24, 2012 until paid in

              full, title search expenses advanced by Plaintiff and Plaintiff's costs incurred herein, including

              but not limited to, publication costs, taxes and any other sums which Plaintiff has or may

              hereafter advance and pay under the terms and conditions of said Subsequent Note, Mortgage

              and Modified Mortgage, including reasonable attorney's fees.

              15.       At the time of the default in the payment of Plaintiffs Mortgage and Modified Mortgage

           herein above described, more than 1/3 of the original indebtedness secured by the Mortgage and
J_________________________________ ----------          ----------- ---- - - ------------------ - - -                ---~-   ---
1          Modified Mortgage had been paid and the defendant owner's right of redemption should be

I
J
              limited to twelve (12) months from date of sale.

              16.       Defendants John Doe/Jane Doe may asse1t some interest in the Property by virtue of their

              occupancy in the Property but any such interest is inferior and subordinate to the lien of the

              Plaintiff.

              17.       In the event that Defendant Value Creators obtains relief under Chapter 7 of the

              bankruptcy code and the- debt to the Plaintiff is listed in the appropriate schedules and Plaintiff

                                                                 4
              (Value Creato!1i/5087.058)
            Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 5 of 43




              obtains relief from the automatic stay, judgment herein against such Defendant will be in rem.

              18.      Defendant Value Creators is a Corporation; therefore, is not in the military service of the

              United States of America as defined by the Service Members Civil Relief Act of 2003, as

              amended.

              19.      Plaintiff, directly or through an agent, has possession of the Subsequent Note. The

              Subsequent Note is made payable to Plaintiff. Plaintiff is the original mortgagee with respect to

              the Mortgage and Modified Mortgage for the subject loan. Plaintiff has the right to foreclose the

              M01tgage and Modified Mortgage and is entitled to enforce the terms of the Subsequent Note.

                       WHEREFORE, Plaintiff prays for a judgment against the Defendant Value Creators and

              its interest in and to the Property in the principal amount of $94,500.20, together with interest

              accruing thereon from and including July 24, 2012 until paid in full, title expenses advanced by

              Plaintiff, Plaintiffs costs incurred herein, including but not limited to, publication costs, taxes,

              and any sums which Plaintiff has or may hereafter advance and pay under the terms and

              conditions of said Subsequent Note, Mortgage and Modified Mortgage, including reasonable

              attorney's fees.

                       Plaintiff further prays that the Mortgage and Modified Mortgage of Plaintiff hereinabove

              described be decreed to be a valid first and prior lien upon the Property and that the Mortgage
                                  -----    -------   - - - - - - - --- - - - - - - - - -   --   -- ---- -----   ---------------~-   ---·
.---- -----and Modified Mmtgage be foreclosed and that the Property be ordered sold according to the law
              and the proceeds of said sale be applied as follows;

                       FIRST:           To the payment of costs and accruing costs of this action

                      SECOND:           To the payment of any real property truces that may be due and unpaid

                                        upon the Property;

                      THIRD:            To the payment of the indebtedness due this Plaintiff as hereinbefore set

                                        forth;

                                                                      5
             (Value Creatom'S087.058)
          Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 6 of 43




                        FOURTH:          The surplus to be paid in accordance with the order of the Cotut herein.

                        Plaintiff further prays that Defendants The Value Creators, Inc. F fKJ A The United Nation

              oflslam, Inc., a Delaware Not for Profit Corporation; and John Doe/Jane Doe be forever barred

              and restrained from setting up and claiming any right, title, interest, estate, equity or lien in, to,

              or upon the Property or any part thereof except the equity of redemption under the Sheriffs Sale

              that shall be limited to twelve (12) months from the date of said sale and for such other and

              further relief as the Court may deem just and proper.

                        Plaintiff further prays that the Sheriff of Wyandotte County, Kansas be ordered to execute

              to the purchaser at said foreclosure sale a good and sufficient Certificate of Purchase and if the

              Property is not redeemed within twelve (12) months from the date of the Sheriffs Sale, the

             Sheriff shall deliver to the holder of said certificate a good and sufficient Sheriffs Deed to the

             Property further, that defendants be forever barred and enjoined from setting up or asserting any

             claim to, interest in, or lien on the Property.

                       Plaintiff further prays that after delivery of the Sheriff's Deed, that the Sheriff of

             Wyandotte County, Kansas be ordered to place the holder of said Sheriffs Deed in possession of

             the Property and that, if necessary, and upon praecipe therefore, a writ of assistance be issued by


J______ ~he ~le1~-~f the-~-:~.:~~~~-~:~ otder-herei~---~o--~d-~-~~d--~h~~i-~ placin~~~ -~ol~~~-of
                                                                                            in                         -----·-· --·-
)            said Deed in possession of the above described real estate and for such other relief as the Court

             may deem just.




                                                                  6
             (Value Creators/5087.058)
            Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 7 of 43




                                                     Respectfully submitted,

                                                      MARTIN LEIGH P.C.




                                                     Beverly M. Weber KS #20570
                                                     Lauren L. Mann     KS #24342
                                                     Gregory D. Todd    KS#26577
                                                     bmw@martinleigh.com
                                                     llm@martinleigh.com
                                                     gdt@martinleigh.com
                                                     ATTORNEY FOR PLAINTIFF


                    MARTIN, LEIGH, LAWS & FRITZLEN, P.C. IS ATTEMPTING TO COLLECT A
               DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.




I
I
1---·-··--· -·--·------------------- --.-- -------- ---·---- ----------~- --
1




                                                               7
               (Value Creatora/5087.058)
              Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 8 of 43



      J\1,MHJRFJ.> ~U4J,lTft:1iL!> 1'.:t.),
                                  J ocument Number: 2.00SR-15409
     · vvyanao;;c
                        0Uf                                                    Page: 1



                                                                                                                2~0SR-15409
                                                                                                                    REGISTER OF DEEDS
                                                                                                                    llYAHDCITTE COUNTY. KS
                                                                                                                          .RECORDED ON
                                                                                                                    06/1712085 11:05t34H
                                                                                                                    REC. FEJh 26. 81it
                                                                                                                   MORTGAGI TAXt 711 Ill
                                                                                                                   TECHHOl.OOY PEE: 22. B0
                                                                                                                    fHDHTt        145080. 911
                                                                                                                   PABES1        J1
                                                                                                                     Bk:5821 Pg1211l2 212
                                                                                                                       D.Lou'\a
                                                           Spece Above This Lfnfl For Recordino Data


                                                                       MORTGAGE

                       DATE AND PARTIES. The date of this Mortgag-e (Security Instrument) is June 16, 2006, The
                       parties and their addresses are:

                           MORTGAGOR:
                             THE UNITED NATION OF ISLAM. INC.
                             A Delaware Corporation
                                 1200 Minnesota Ave
                                 Kan~as     CltY, Kansas 66102

                           LENDER:
                                 DOUGLASS NATIONAL BANK-KS
                                Organized and existing under the laws of the United States of America
                                1314 N. 5th Street
                                Kansas City, K11ns11s 66101
                                TIN: XX-XXXXXXX
                       1. CONVEYANCE. For g<>od and valuable consideration, the receipt and sufticienny of which is
                       acknowledged, and to secure tha Secured Debts and Mortgagor's performance under this
                    - -securJty-lnstrumen~~ortgiigor griffts, bargains~ conveys- and-mortgages toLendet,-the
                       following described property;

                       TRACT 1:
                       Lots 23 and 24, Block 10, Resurvey of Southwest 1/4 of Block 7 and all Block 8, end parts of
                       Blocks 9 and 10, KENSINGTON, an addition in Kansas City, Wyandotte County, Kansas.
                       (1832 N. 30th St., Kansas City, KSJ

                      TRACT 2:
                      Lot 17 and the North 5 feet of Lot 6, Block 2., WESTHEIGHT MANOR ADOITION, a subcflvislon


                      The Unltod Natl011 of l•lom, '""··
                       r.1noHMor111lpl•
                       KS/411.,onio•• • • • • • • •                          ·•11.19e 9011k•r• Syulama, tno., $1. Cloud, MN ~
                                                                                                                                lnniol>~
                                                                                                                                   P1ge 1
i.
j




                                                                                                       EXHIBl·T tr
        Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 9 of 43



    Wyandotte County Document Number: 200SR-15409 Page: 2




               in Kansas City, Wyando1te County, Kansas.
               (1923 Nebraska, Kansas City, KS)

               The property is located in Wyandotte County at 1923 NebreGka, KCK 66104
               1823 N. 30th St., KCK 66104, Kansas City, Kansas.
              Together with all rights, easements, appurtenances, royalties, mineral rights, oil and gas rights,
              crops, timber, all diversion payments or third party payments made to crop producers and all
              existing and future improvements, structures, fixtures, and replacements that mav now. or at
              any time In the future, be part of the real estate described (all referred to as Property), This
              Security Instrument will remain In effect until the Secured Debts and all underlying agreements
              have been terminated in writing by Lender.
              2. MAXIMUM OBLIGATION LIMIT. The total principal amount iseoured by this Security
              Instrument at any one time wlll not exceed $145,000.00. This limitation of amount does not
              include interest and other fees and oh11rgee v11lldly m11de purBu1mt to this Security Instrument.
              Also, this limitation does not apply to advances made under the terms of this Security
              Instrument to protect Lender's security and to perform any of the covenants contained in this
              Security Instrument. The limitation ie for the purposee eGt forth In K~m. S~ot, Ann. § 9-1101, §
              58-2336 and Ji 79-3102.
              3. SECURED DEBTS. This Security Instrument will secure the following Secured Debts:
                A, Specific Debts.        The following debts and all eKtensions, renewals, refinancings,
                rnoditic11tions and replacem1111ta. A promlssqry note or other agreement, No. 4003001361,
                dated June 16, 2005, from Mortgagor to Lender, with a loan amount of $145,000.00, with
                an interest rate bas11d on the then current index value as the promissory note prescribes and
                maturing on June 15, 2010.
                B. All Dabta. All present and "future debts from Mortgagor to lender, even if this Security
                Instrument is not specifically referenced, or if the future debt is unrelated to or ot a different
                type than this debt. If more than one person signs this Security Instrument, each agrees that
                it will secure debts incurred either individually or with others who may not sign this Secu1ity
                Instrument. Nothing In this Security Instrument constitutes a commitment to make additional
                or future loans or advunce5, Any such commitment must be in writing. In the event that
                Lender fails to provide any required notioe of the right of resc198lon, Lender waives any
                subsequent security interest in the Mortgagor's principal dwelling that is created by thie
                Security Instrument. This Security Instrument will not secure any debt for which a non-
                possessory, non-purchase money security lntarest is created in "household goods" In
                connection with a "consumer loan,• as those terms are defined by federal law govemlrig
J1___           unfair and deceptive credit prac'licas. This Security Instrument wiM not secl.lre any debt for
             ___whicn---a-securlty--interast--is-creatad--in- !'margin--stock!!_-and-bender--does-not-obtain -a-
                "statement of purpose,• as defined and required by federal law governing secU1itles.
!
                  C. Sums Advanced. All sums advanced and expenses incurred by L1mder tnder the terms of
                  this Security Instrument.
              4. PAYMENTS. Mortgagor agrees that ell payments under the Secured Debts will be paid when
              due and in accordance with the terms of the Secured Debts and this Security Instrument.
              5, WARRANTY OF. TITLE. Mortgagor warrants that Mortgagor is or will be lawfully seized of
              the estate conveyed by thie Security Instrument and has the right to grant, bargain, convey,
              sell, mortgage and warrant the Property.     Mortgagor also warrants that the. Property is
              unencumbered, except for encumbrances of record.

              The Un'tod N•tlon of l1lom, Inc.
              KanouMart-•
              KS/4Voronlc•lil••••••••                         •1 eee Binker• Sv•t•m•, Inc., St. Cloud, MN   Exfiiii'r4"·
                                                                                                                              <ii'.)
                                                                                                                       lnlliale
                                                                                                                               P•Q• 2
             Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 10 of 43



       Wyandotte County Dacl,lment Number: 2005R-15409 Page: 3




                   6. PRIOR SECURITY INTERESTS. With regard to any other mortgage, deed of trust, security
                   agreement or other lien document that created a prior security interest or encumbrance on the
                   Property, Mortgagor agrees:
                      A. To make all payments when due and to perform or comply with all covenants.
                       B. To promptly deliver to Lender any m1tice:.1 that Mortgagor receives from the holder,
                       C. Not to allow any modification or extension of, nor to request any future advances under
                       any note or agreement secured by the lien document without Lender's prior written consent.
                  7. CLAIMS AGAINST TITLE. Mortgagor will pay all taxes, assessments, liens, encumbrances,
                  lease payments, ground rents, utilities, and other cherges relating to the Property when due.
                  Lender may require Mortgagor to provide to Lender copies of all notices that such amounts are
                  due and the receipts evidencing Mortgagor's payment. Mortgagor will defend title 10 the
                  Property against any claims that would lmpalr the lien of this SecurltV Instrument. Mongagor
                  agrees to assign tc Lender, as requested by Lender, any rights, claims or defenses Mortgagor
                  may have against parties who supply labor or materials to maintain or improve the Property,
                  B. DUE ON SALE. Lender may, et its option, declare the entire balance o1 the Secured Debt to
                  be immediately due and payeble upon the creation of, or contract for the creation of, any
                  transfer or sale of all or any pert of the Property. This right is subject to the restrictions
                  Imposed by federal law (12 C.F.R. 5911, as applicable.
                  9. TRANSFER OF AN INTEREST IN THE MORTGAGOR. If Mortgagor is an entity other than a
                  natural person (such as a corporation or other organization), Lender may demand immediate
                  payment If:
                     A. A beneficial interest in Mortgagor is sold or transferred.
                     B. There is a change In either the identity or number of members of a partnership or similar
                     entity.
                     C. There Is a change in ownership of more than 25 percent of the voting stock of a
                     corporation or similar entity.
                  However, Lender may not demand payment in the above situations it it Is prohibited by law 11s
                  of the date of this Security lnatrument.
                  10. WARRANTIES AND REPRESENTATIONS.              Mortgagor makes to Lender the following
                  warranties and representations which will continue as long as this Security Instrument ie in
                  effect:
                      A. Power. Mortgagor is duly organized, and validly existing and In good standing In all
                      jurisdictions in which Mortgagor operates. Mortgegor has the power and authority to enter
                      into this transaction and to carry on Mortgagor's business or activity as it is now being
_..i--~---
                   --condu1mrd-·ana~--a5-appliea6re;   -is-qualifieC1-toaasoin·eacl1JurisC:rrctroillnwhlch-Morfgag0r -
'
I                     operates.
                      B. Authority. The execution, delivery and performance of this Security Instrument and the
                      obligation evidenced by this Security' Instrument are within Mortgagor's powers, hnva been
I                     duly authorized, have received all necessary governmental approval, will not violate any
                      provision of law, or order of court or governmental agency, l(lnd will not violate any
                      agreement to whlch Mortgagor is a party er to which Mortgagor is or any o1 Mortgagor's
                      property Is subject.
                      C. Name and Place of Business. Other than previously disclosed in writing to Lender,
                      Mortgagor has not changed Mortgagor's name or principal place of busines5 within the last
                      10 yt)ars and has not used any other trade or fictitious name. Without Lender's prior written
                  Th• Unlred Nation of Isl om, Inc.
                  K•naas
                  KS/4V ..Mortgiaai•••••••••
                          onlca •                                  c1ees El<lnkor3 sv1lilm1, lao., St. Cloud, MN ~·
                                                                                                                      ln\11•\a
                                                                                                                             plg0"'3
    Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 11 of 43



Wyandotte County Document Number: 2005R-15409. Page: 4




               consent, Mortgagor does not and will not use any other name end will preserve Mortgagor's
               existing name, trade names and franchises.
          11. PROPERTY CONDITION, ALTERATIONS AND INSPECTION.                      Mortgagor will keep 1he
          Property in good condition and make all repairs that are reasonably necessary. Mortgagor will
          not commit or allow any waste. impairment, or deterioration of the Property. Mortgagor will
          keep the Property free of noxious weeds and grasses. Mortgagor agrees that the nature of the
          oooupani;;y and use will not subatantially change without Lender's prior written consent.
          Mortgagor wlll not permit any change in any license, restrictive covenant or easement without
          Lander's prior written consent. Mortgagor will notlly Lender of all demands, proceedings,
          claims, and actions agl'linst Mortgagor, and of any loss or dame11e to the Property.
          No portion of the Property will be removed, demolished or materially altered withou1 Lender's
          prior written consent except that Mortgagor has the rl11ht to remove items of personal property
          comprising a part of the Property that become worn or obsolete, provided that such personal
          property is replaced with other personal property at least equal Jn value to the replaced personal
          property, free from any title retention device, security 1111reement or other encumbrance. Such
          replacement of personal property will be deemed subject to the security inter1Jtn created by this
          Security Instrument. Mortgagor wll! not partition or subdivide the Property without lender's
          prior written consent.
          Lender or Lender's agents may, at Lender's option, enter the Property st any reasonable time for
          the purpose ot Inspecting the Property. Lender will give Mortgagor notice at the time of or
          before an inspection specifying a reasonable purpose for the inspection. Any inspection of the
          Property wlll be entirely tor Londer's benefit end Mortgagor will In no way rely on Lende1's
          inspection.
          12. AUTHORITY TO PERFORM. If Mortgagor fails to perform any duty or anv of the covenants
          contained in this Security Instrument, Lender may, without notice, perform or cause them to be
          performed. Mortgagor appoints l.t;1nder as attorney in fact to sign Mortgagor's name or pay any
          amount necessa·rv for performance. Lender's right to perform for Mortgagor will not cre11te an
          obligation to perform, and Lender's failure to perform will not preclude Lender from exercising
          any of Lender's other rights under the law or this Security Instrument, If any construction on
          the Property is discontinued or not carried on in a reasonable manner, Lender may take all steps
          necessary to protect Ltmder's security interest In the Property, Including completion of the
          construction,
          13. ASSIGNMENT OF LEASES AND RENTS, Mortgagor assigns, grants, bargains, conveys and
          mortgages to Lender as additional securiW all the right, tltle and interest in the following
          IProperty).
               A. Existing or future leases, subleases, licenses, guaranties and any other written or verbal
          - - -agreements-for-the-use-and--occupancv -of -the-Property;- including- but- not-· Umited-to--any-
               extensions, renewals, modifications or replacements (Leases).
               B. Rents, issues and profits, including bu1 not limited to security deposits, minimum renta,
               percentage rents, additional rents, common area maintenem:e charges, parking charges, reel
               estate taxes, other applicable taxes, Insurance premium contributions, liquidated damages
               following default, cancellation premiums, '"loss of rants" Insurance, guest receipts, revenues,
               tovalties, proceeds, bonuses, acoounts, contract rights, general lritanalbles, and all rights and
               cf11ims which Mortgagor may haV!l that in any way pertain to or are on account of the use or
               occupancy of the whole or any part of the Property (Rant11),
           In the event any Item listed as Leases or Rents is determined to be personal property, this
          Assignment will also be re11arded as a security agreement. Mortgagor. wlll promptly provide
           Lender wl1h copies of the Leases and will certify these Leases are true and correct copies, The
          Th• Unlr,d N.atlon ot lal1m. Inc.
          K1nooo Manga,iiilii••······
          l(S/4Veronl_c••                                  a1 ~98 Banke15 System•, Ina., St. Cloud, MN ~
                                                                                                           tnlllob
                                                                                                                  Pllg• 4
              Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 12 of 43



        Wyandotte.County Document Number: 2005R-15409 Page: 5



                       existing Leases will be provided on execution of the Assignment, 11nd all future Lsases and eny
                       other information with respect to 1hese Leases will be provided immediately after they are
                       executed. Mortgagor may collsct, receive, enjoy 1md use tha Rents so long 11s Mortgagor Is not
                       in default. Mortgagor wlll not collect in advance any Rents due In future lease periods, unless
                       Mortgagor first obtains Lender's written consent. Upon default, Mortgagor will receive any
                       Rents in trust for Lender Qnd Mortgagor will not commingle the Rents with any other iunds.
                      When Lender so directs, Mortgagor will endorse and deliver any payments of Rents from the
                       Property to Lender. Amounts collected will be applied at Lender's discretion to the Secured
                       Debts, the coats o1 managing, protecting and preserving the Property, and other necessary
                       expenses. Mortgagor agrees that this Security Instrument is immediately effective becween
                      Mortgagor and Lender and effective as to third parties on the recording of this A$slgnment. As
                      long as this Assignment is in effect, Mortgagor warrants and represents that no default exieni
                       under tile Leases, and the parties subject to the Leases have not violated any applicabla law on
                      leases, licenses and landlords end tenants. Mortgagor, at its sole cost and expense, will keep,
                      observe and perform, and require all other parties to the Leases to comply with the Leases and
                      any applicable law. If Mortgagor or any party to the Lease defaults or faUs to observe any
                      applicable law, Mortgagor will promptly notify Lender. If Mortgagor neglects or refuses to
                      enforce compliance with the terms of the Leases, then Lender may, et Lender's option, enforce
                      compliance. Mortgagor will not sublet, modify, extend, cancel, or otherwise alter the Leases, or
                      accept the surrender of the Propeny covered by the Leases Cunlees the Leases so requirel
                      without Lender's consent. Mortgagor will not assign, compromise, subordinate or encumber the
                      Leases and Rents without Lender's prior written consent. Lender does not assume or become
                      liable for the Property's maintenance, depreciation, or other losses or damages when Lender
                      acts to manage, protect or preserve the Property, except for losses end damages due to
                      Lender's gross negligence or intentional torts. Otherwise, Mortgagor will indemnify Lender and
                      hold Lender harmless for all liability, loss or demaga thet Lender may Incur whon Lender opts to
                      exercise any of itf.l remedies against any party obligated under the Leases.
                      14. DEFAULT. Mortgagor will be in default If any of the.following occur:
                        A. Payments. Mortgagor fails to make a payment in full when due.
                         B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a
                         receiver by or on behall of, application Qf any debtor relief law, the assignment for the
                        benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence
                        by, or the commencement of 1my praceeoing under any present or future federal or state
!.                      insolvanay, bankruptcy, reorganization, composition or debtor relief law by or against

.                       Mortgagor, Borrower, or any co-signer, endorser, surety or gu1nantor of this Security
                        Instrument or any other obligations Borrower has with Lender.

I    ~--.   _ __
                          C. Bu11ineas Termln11tlon. Mortgagor merges, dissolves, reorganizes, ends its business or
                   __ _ __existence,-or--EI partner-or-majority-owner-dies-or-is declared legally-ineompetent-. · · ---
                          0. Failure to Perform. Mortgagor fails to perform any condition or to keep any promise or
                         covenant of this Security Instrument.
                          E. Other Documents~ A default occurs under the terms of any other document relating to the
                         Secured Debts,
                            F. Other Agreements. Mortgagor is in default on any other debt or agreement Mortgagor has
                            with Lender.
                            G. Mlarepresentatfon, Mortgagor makes any verbal or written statement or provides any
                            financial information that is untrue, inaccurate, or conceals a material fact at the time It is
                            madtt or provided.
                            M. Judgmant. Mortgagor fails to satisfy or appeal any judgment against Mortgagor.
                      Tho

                              Marlgil°'il•••••••
                            Un~•d   Nlltlon of lsl1m, lno.

                      KS/4V1ironlo1 •
                      l(•nHI                                             •1998 Bankers svatel!\!I, Inc,. St, Cloud, MN ~
                                                                                                                           lnl!.latt
                                                                                                                                    Paga .6
             Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 13 of 43



          Wyandotte County Document Number: 2005R-15409 Page: 6




                           I. Forfeiture. The Property ill used in a manner or for a purpose that threatens confiscation
                           by a legal authority.
                           J. Name Change, Mortgagor changes Mortgagor's n11me or assumes an additional name
                           without notifying lender before making such a ohimge.
                           K. Property Transfer. Mortgagor transfers all or a substantial p11rt of Mortgagor's money or
                           property. Thie condition of default, as it relates to the trans'fer of the Property, is subject to
                           the restrictions contained in the DUE ON SALE section.
                           L. Prap11rty Value. The value of the Property declines or Is Impaired.
                           M. Material Change. Without first notifying Lender, there is a material change in Mortgagor's
                           business, including ownership, management, and financial conditions.
                           N. lnseC\.lrlty, Lender reasonably believes that Lender is insecure.
                     15. REMEDIES. On or aftl!r default, Lender may use any and all remedies Lender has under
                     state or federal law or in any document relating to the Secured Debts. Any amounts advanc:ed
                     on Mortgagor's behalf will be immediately due and may be added to the balance owing under
                     the Secured Deb1s. Lender may make a claim tor any and all insurance benefits or refunds that
                     may be available on Mortgagor's default.
                     Supjeot to any right to oure, required time schedules or any other notice rights Mortgagor may
                     have under federal and state law, Lender may make all or any part of the amount owing by the
                     terms of the Secured Dabts immediately due and foreclose this Security Instrument In a manner
                     provided by law upon the occurrence of a default or anytime thereafter.
                     AU remedies are distinct, cumuletive and not exclusive, and the Lender is entitled to all remedlas
                     provided at law or equity, whether or not expressly set forth, The acceptance by Lender of any
                     sum in payment or partial payment on the Secured Debts after the balance is due or is
                     accelerated or after foreclosure proceedings are filed will not constitute a waiver of Lender's
                     rlght to require full 11nd ootnplet'il 01.1re of any existing default. By not exercising any remedy,
                     Lender does not waive Lender's right to later consider the event a default if it continues or
                     happens again.
                     16. COU.ECTION EXPENSES AND ATIORNEYS' FEES. On or after Default, to the extent
                     permitted by law, Mortgagor agrees to pay all expenses of coih1ction, imfarcement or protection
                     of Lender's rights and remedies under this Security Instrument or any other document rela1lng to
                     the Secured Debts. Mortgagor agrees to pay reasonable expenses for Lender to Inspect and
                        preserve the Property. Expenses include, but are not limited to, attorneys' fees, court costs and
                        other legal expenses.             These expenses are due and payable immediately.            If not peid
                        Immediately, these expenses will bear interest from the date of payment until paid in full at the
  i                     highest Interest rate in effect as provided for in the terms of lhe Secured Debts. In addition, to
_J ----          ... __ j@_ ~xt_e_n_t_p11.rrni_t_t~_d by __the_JJnited_S.tate~L Bankruptcy. _Code,-~Mor.tgegor_agreeG-to-pay~the- -
 'I                     reasonable attorneys' fees incurred by Lender to protect Lender's rights and interests in
                        connection with any bankruptcy proceedings Initiated by or against Mortgagor.
 1
                     17. ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES. As used in this section, 111
                     Environmental Law means, without limltatlon, the Comprehensive Environmental Response,
                     Compensation end Liability Act (CERCLA, 42 U.S.C. 9601 et seq.I, all other federal, state and
                     local laws, regulations, otdiMnoes, court orders, attorney general opinions or interpretive letters
                     concerning the publlc health, safety, welfare, environment or a hazardous subst11nce; and (2)
                     Hazardous Substance means any toxic, radioactive or hazardous material, waste, pollutant or
                     contaminant which has characteristics which render the substance dangerous . or potentially
                     dangerous to the public health, safety, welfare or envlronmont. The tenn includes, without

                     The   Un~ed   Nation of lolam, loc •.
                     K11n••a Mortt•a•                                                                                     ln~i1~
                     K&/4Veron1c•11i1••••••••                             "1DD6 ll11nlm• Syo1om1, Inc., St. CIOud, MN ~     Pagt
                                                                                                                               6
   Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 14 of 43



Wyandotte County Document Number: 2005R-15409 Page; 7



          Hmitatlon, any substances defined as "hazardous material," "toxic substance," "hazardous
          waste," "hazardous substance," or "regulated substance" under any Environmental Law.
          Mort1111gor represents, warril'lt$ and agrees that:
             A. E;xcept ae previously dlsclosell and acknowledged In writing to Lender, no H11z11rdous
             Sub$tance has been. is, or will be located, transported, manufactured, treated, refined, or
             handled by !lny person on, under or about the Property, except In the ordinary course ot
             business and In strict compliance with all 11ppllo11bfe Environmental Lew.
             B. Except as previously disclosed and acknowledged In writing to Lender. Mortgagor has not
             and wlll not cause, contribute to, or permit the release of any Hru:11rdous Substance on the
             Property.
             C. Mortgagor will immediately notify Lender If 11 I a release or threatened rele&ae of
             Hazardous Substanc& occur$ on, under or about the Property or migrates or threatens to
            migrate from nearby property; or 121 there is a violation of any Environmental Law concerning
             the Property. In such an event, Mongagor will take all necessary remedfal action in
            accordance with Envlronmental Law.
            D. Except as previously disclosed and acknowledged in writing to Lender, Mortgagor has no
            knowledge of or reason to believe there Is any pondin9 or threatened investig21tion, claim, or
            proceeding of any kind relating to 11) any Hazardous Substance located on, under or about
             the Property; or !21 any violation by Mortgagor or any tenant of any Environmental Law.
            Mortgagor will immediately notify Lender in writing as soon as Mortgagor hes reason to
            believe there is any such pending or threatened investigation, claim, or proceeding. In such
            an event, Lender has the right, but not the obligation, to panicipate In any such proceeding
            Including the right 10 receive copies of any documents relating to such proceedings.
              E. Except as previously disclosed and acknowledged In writing to Lender, Mortgagor and
              every tenant have been, ere and will remain in full compliance with any applicable
              Environmontal Law.
              F. Except as previously disclosed and acknowledged in writing to Lender, there ere no
              underground storeg.e tanks, priviue dumps or open wells located on or under the Property and
              no such tank, dump or well will be added unless Lender first consents In writing,
              G. Mort911gor will regularly Inspect the Property, monitor the activities and operations on the
              Property, and confirm that all permits, licenses or approvals required by eny applicable
              Envfronmental Law are obtained and complied with.
              H. Mortgagor will permit, or aeuse any tenant to p11rmit, Lender or Lander's agent to enter
              and inspect the Property and review all records at any reasonable time tP determine (1) the
              existence, locatlon and nature of any Haz11rdaus Substance on, under or about the Property;
              (2) the exl:stence, location, nature, and m11gnitude of any Hazardous Substance that has beon
         -- -·released-on,-under--or-aboutthe-Property1-or-(3,-whether-or-not-Mortgagor-and-1my-tenant-are-
               ln compliar'lCe with appfloable Environmental Law.
               I. Upon Lender's request and at any time, Mortgagor agrees, et Mortgagor's expense, to
               engage a qualified environmental engineer to prepare an environmental audit o1 the Property
               and to submit the results of such audit to Lender. The choice of the environmental engineer
                who will perform such audit ia subject to Lender's approval.
              J. Lender has the right, but not the obligation, to perform any of Mortgagor's obligations
              under this section at Mortgagor's expense.
              K. As 11 consequence of any breach of any representation, warranty or promise made Jn this
              section, 11) Mortgagor will indemnify and hold Lender and Lender's succeeaora or 11s11lgns
              h11rmle11s from and against ell losses, claims, demands, liabilities, damages, cleanup, response
          The Unittd II ailon of i. om,   In~.
          K1t1oa1Mortg100                                                                                      lnhl1l1
          K9/4Vtrcmlc1ililllll•••••••                      11 1896 Banklll't Sv•\llm•, lno., St. Cloud, MN ~
                  Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 15 of 43



     Wyandotte County Document Number: 2005R-15409 Page; 8




                                and remediation costs, penalties and expenses, including without limi1ation all costs oi
                                litlgatlon and attorneys' fees, which Lender and Lender's successors or assigns mav sustain;
                                and t2l at Lender's discretion, Lender may release this Security Instrument and In return
                                Mortgagor will provide Lender with collateral of at least equal value to the Property secured
                                by this Security Instrument without prejudice to any of Lender's rights under this Security
                                Instrument.
                                L. Notwithstanding ~ny of the language contained in this Security Instrument to the contrary,
                                the terms of this section will survive any foreclosure or satisfaction of this Security
                                Instrument regardless of any pasaege of title to Lender or any disposition by Lender of any or
                                ell of the Propertv, Any claims and defenses to the contrary are hereby waived.
                           18. CONDEMNATION. Mortgagor will give Lender prompt notice of any pending or threatened
                           action by private or public entitles to purchase or take any or all of the Property through
                           condemnation, eminent domain, or any other means. Mortgagor authorizes Lender to intervene
                           in Mortgagor's name in any of the above described actions or claims. Mortgagor assigns to
                           Lender the proceeds of any award or claim ior damages connected with a condemnation or
                           other taking of all or any pert of the Propeny. Such proceeds will be considered payments and
                           will be applied as provided in this Security Instrument. This assignment of proceeds ls subject
                           to the terms of any prior mortgage, deed of trust, security agreement or other lien document.
                            19. INSURANCE. Mortgagor agrees to keep the Property Insured ag11inst the risks reitsonably
                            associated with the Propeny. Mortgagor will maintain this insurance in the .amounts Lender
                           requires. This insurance will last until the Property is released from this Security Instrument.
                           What lender requires pursuant 10 the preceding two sentences can change during the term o1
                           the Secured Debts. Mortgagor may choose the insurance company, subject to Lender's
                           approval, which wlfl not be unreasonably withheld.
                            All insurance policies and rern~wals will include a standard Kmortgage clause• and, where
                            applicable, "lose- payee clause."    If required by Lender, Mortgagor agrees to maintain
                           comprehensive general liability in$Urance and rental loss or business Interruption insurance in
                           amounts and under policies acceptable to Londer. The comprehensive general liability Insurance
                           must name Lender as an additional insured, The rental loss or business interruption inaurance
'                          must be in an amount equal to at least coverage of one year's debt service, and required escrow
                           account deposits lif agreed to separately in writing.I
I                          Mortgagor wiU give Lender and the insurance comp11ny immediate notice of any loss. All
I                          insurance proceeds will be applied        to
                                                                   restoration or repair of the Property or to the Secured
I                          Debts, at Lender's option. If Lender acquires the Property in damaged condition, Mortg11gor's
                           rights to eny insunmoe policies end proceeds will pass to Lender to the axtent of the Secured
I                          Debts.
)_ ~--   -   --   -
                      __ __Mom1_!1go_r __~11l_J_mrr:i~~!!!!~lv_nQ!ify__L.~ndet_gf__q_a_fJQ~d~tion
                                                                                         _or te1JJ1in11tion__ot _insurance.___ IL
                           Mortgagor fails to keep the Propeny insured Lender may obtain insurance to protect Lender's
                           interest in the Property. This Insurance may Include coverages not originally required of
                           Mortgagor, may be written by a company other then one Mortgagor would choose, end may be
                           written at a higher rate than Mortgagor could obtain if Mortgagor purchased the insurance.
                           ~O. ESCROW FOR TAXES AND INSURANCE. As provided In a separate agreement, Mortgagor
                           agrees to pay to Lender funds for taxes and insurance In escrow.
                           21. CO·SIGNERS. If Mortgagor ·signs this Security Instrument but does not sign the Secured
                           Debts, Mortgagor does $0 only to mortgage Mortgagor's interest in the Property to secure
                           payment of the Secured Debts and Mortgagor does not agree tP be peraonillly li11ble on the
                           Secured Debts. If this Security Instrument secures e guaranty between Lender and Mortgagor,

                           Tho Unit•d Notion ol l•lam, lno.
                           KaJt.1i1a11 Mo~g"aa•                                                                                  lntu.ltl
                           KS/4VMonlo1l.lil•••••••                               91996 BankMa   sv,.em1, J~; ST. Cloud, MN   ~          Pa11• 8
          Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 16 of 43



      Wyandotte County Document Number: 2005R-1 S409 Page: 9



                 Mortgagor agrees to waive any rights that may prevent Lender from bringing any action or claim
                 against Mortgagor or any party indebted under the ol:illgatlon, These rights may Include, but are
                 not llmlted to, any anti-i;taflciency or one-action laws.
                 22. WAIVERS. Except to the extent prohibited by law, Mortgagor waives all 1ppr11lsement,
                 homestead exemption. and redemption rights relating to the Propeny. However, the waiver of
                 redemption is not applicable to that portion of the Propeny that covers agricultural land or a
                 single 01 two-family dwelling owned by or held In trust for a natural per.son.
                 23. OTHER TERMS. The following are applicable to this Security Instrument:
                     A. Purchase Monav Mortgage, The Secured Oebts Include money which Is used in whole or
                     In part to purchase the Property.
                24. APPLICABLE LAW. This Security Instrument is governed by the laws of Kansas, except to
                the extent otherwise required by the laws of the jurisdiction where the Property is located, and
                the United States of America.
                25. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. Each Mortgagor's obligations
                under this Security Instrument are Independent of tha obligations of any other Mortgagor.
                Lender may aue each Mortgagor individually or together with any other Mortgagor. Lender may
                release any pert of the Property and Mortgagor wlll still be obligated under this Security
                Instrument for the remaining Property. The duties and benefits of this Security Instrument will
                bind end benefit the successors and 11ssigns of Lender and Mortgagor.
                26. AMENDMENT, INTEGRATION ANO SEVERABILITV, This Security Instrument may not be
                amended or modified by oral agreement, No amendment or modification of this Security
                Instrument is effective unless made in writing and executed by Mortgagor and Lender. This
                Security Instrument and any other documents relating to the Secured Debts are the complete
                and final expression of the agreement. If any provision of this Security Instrument is
                unenforceable, then the unenforceable provision will be severed and the remaining provisions
                will still be enforceable.
                27. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes
                the singular. The section headings are for convenience only and are not to be used to interpret
                or define the terms of this Security Instrument.
                28. NOTICE, FINANCIAL REPORTS, ADDITIONAL DOCUMENTS AND RECORDINC3 TAXES.
                Unless otherwise required bv law, any notice will be given by delivering it or mailing it by first
                class mail to the appropriate party's address listed In the DATE AND PARTIES section, or to any
                other address deslgn11ted in writing. Notice to one Mortgagor will be deemed to be noticfl to all
                Mortgagors. Mortgagor will inform Lender in writing of any change In Mortgagor's name,
                address or other appllca1ion information. Mortgagor will provide Lender any flnenclal statements
1---~--
               C>rffiformatlon-cenaerreijuests.  AlTllnanciol stciierneilt&ana informit-ion Mortgagor giv8SL:end11r
                will be correct and complete. Mortgagor agrees to pay all expenses, charges and taxes in
                connection with the preparation and recording of this Security Instrument. Mortgagor agrees to
                sign, deliver, and file any 11ddition11I documents or certifications that Lender miw consider
                necessary to perfect, continue, and preserve Mortgagor's obligations under this Security
                Instrument and to confirm lender's lien status on eny PrQperty, and Mortgagor agrees to pay all
                ei<penses, charges and taxes in connection with the preparAtion and rttcotding thereof. Time Is
                of the essence.
                29, AGREEMENT TO ARBITRATE. Lender or Mortgagor may submit to binding arbitration any
                dispute, claim or other matwr in question between or among Lender and Mongagor that arises
                out of or relates to this Transaction (Dispute), e1tcept as otherwise indl.cated in this section or as
                Tho Unltod NatlOll DI l1l1m, Inc.
                K1n111   Mortgir•                                                                                 lnlU.11
                            1                                     '°1998 Bankers Sy1111ms, IM,, 51. CIOUd, MN ~         Page 9
                KS/4Veronlco·• • • • • • • •
            Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 17 of 43



        Wyandotte County Document Number: 2005R-15409 Page: 10



                     Lender and Mortgaoor 119rea ta In writing.         For purposes of this section, this Transaction
                     Includes this Sec:urity Instrument and any other document relating to the Secured Debts, and
                     proposed loans or e><tanslons of credit that relate tet this Security lnstrum11nt. Lender or
                     Mortgagor will not arbitratl!I any Dispute within eny "core proceedings" under the United States
                     bankruptcy laws.
                     Lender and Mortgagor must consent to arbitrate any Dispute concerning the Secured Debi
                     secured by real estate at the time of the proposed arbitration. Lender may foraclO!le or exarcl!HI
                     any powere; of sale against real property securing the Secured Debt under!ylng any Dispute
                     before, during or after any orbitration. Lender may also enforce the Secured Debt secured by
                     this rAal property and underlying the Dispute before. during or after any arbitration.
                     Lender or Mortgagor may seek provisional remedies at any time from a court having jurisdiotlon
                     to preserve the· rights of or to prevent irreparable injury to Lender or Mortgagor. Foreclosing or
                     exercising a power of sale, beginning and continuing a judioiel action or pursuing self·help
                     remedies wlll not constitute a waiver of the right to oompal arbitration.
                     The arbitrator will determine whether a Dispute Is arbitreble. A single arbitrator will resolve any
                     Dispute, whethsr individual or jciint In nElture, or whether baaed on contract, tort, or any other
                    matter at law or In equity. The arbitrator may consolidate any Dispute with any related
                    disputes, claims or other matters In question not arising out of this Transaction. Any court
                    having juriodlotion may enter a judgment or decree on the arbitrator's award. The judgment or
                    decree will be enforced as a1w other judgment or decree,
                    Lender and Mortgagor acknowledge that the agreements, transactions or the relationships which
                    result from the agreements or tr&naaotlans between and among Lendar nnd Mortgagor Involve
                    interstate commerce. The United States Arbltretlon Act win govern the intetpretmion and
                    enforcement of this section.
                    The Al'l'letlcan Arbitration Asso~latlon's Commercial Arbltmlon Rules, In effect on the date of
                    this Securltv Instrument, will govern the selec11on of the arbitrator and the arbitration process,
                    unless otherwise agreed to in this Security Instrument or another writing.
                    30. WAIVER OF TRIAL FOR ARBITRATION. Lender and Mortgl,lgor undarttand th11t the partlH
                    have the right or opportunity to lltlgata any Dispute through a trl•I by jlidga or jury, but that the
                    partin prafar to resolve Disputes through arbltr•tion lnatead ~f Utlg111tlon. If any Di1pute j5
                    arbitrated, Lender and Mortgagor voluntarily and knowingly w~lve th• right tD have a trial by
                    Jury or Judge during the arbitration.
                     31. WA1VER OF JURY TRIAL. If th• partlH do not opt for arbl~ratlon, then ell of th• perdn to
                     thfs Security ln•trument knowingly and lntention1111ly, lrr•vocably and uncondrtionallv. waive any
                     and all right to a trial by Jury in any litigation arising out pf or concerning this Security
                     ln•trument or any other documrmts relating to the Sei:ured De~t• or related obllgatlon. All of
•------- - - -- -- --thHt-partle1-11oknowledge-th11t-thlt-111ctlon hae-either-bNn-brought-to-the·-ettention of-eaoh- -· -- --·---·- •
                     party'e legal counHI or that each party had the opportunity to dq 10.

                    SIGNATURES. By signing, Mortgagor agrees to the terms and covenants contained in this
                    Seourlty Instrument. Mortgagor also acknowledges receipt of a copy of this Security
                    Instrument.

                       MORTGACJORt


                                   es 2x Staton, Natlonal Secretary

                                                                     0   1esu B.onkor• svatem•. inc .• ar. croud, MN   ~lnltiols~
                                                                                                                           Pa
                         Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 18 of 43




                                                                                                                        2012R-06786
                                                                                                                     REGISTER OF DEEDS
                                                                                                                  WYANDOTTECOUNTY,KS
                                                                                                                            RECORDED ON
                                                                                                                  05/17 /2012 09:46:25 AM
                                                                                                                            DEED FEE: 8.00
                                 First American Title .                                                            TECHNOLOGY FEE: 4.00
                                 7925 State Ave, Suite 104                                                              PAGES:2
                                 Kansas City, KS 66112


                                                                         KANSAS WARRANTY DEED

                                Grantor(s): The United Nation of :r.lam, • Ka,... corporation

                                Grantee(s): Cleveland Luster, Sr., a slngle person
                                Grantee(s) mailing address: 1832 North 30th Street, Kanas City, KS 611104
                                In consideration of one Dollar and other valuable <:anslderatlon, the receipt of which is hereby
                                acknowledged, the Grantor(s) GRANT, BARGAI~ SELL AND CONVEY to Grantee(s), the following
                                described premises, to wit:
                                           LOTS 2J AND 24, BLOCK 10, RESURVEY OF SOuntWEST 1/4 OF BLOCK 7 AND ALL
                                           BLOCK 8, AND PARIS OF BLOCKS 9 AND 10, KENSINGTON, AN ADDMON IN KANSAS
                                           CITY, WYANDOTIE COUNTY, KANSAS.

                                Subject to arr easements, restrictions, reservations and covenants, If any, now of record

                                The Grantor(s) hereby coven<mtlng that the Grantor{s), their successors and assigns, will WAJfRANT
                                AND DEFEND the title to the premlsaci unto the Grantee{s}, their heirs, SIJQ;ljSSOrs and assigns,
                                against the lawful claims of all persons whomsoever, excepting hoWever the general taxes for the current
                                calendar year and thereafter, and the special taxes becoming a lien after the date of this deed.

                                Dated:     May~ 2012
.... --· ----- ----- -
'




                          u.s._Kanlillil _w1t1ranty Deed_Rev.(7/12/01)                                                        Flkt No.: 1257342




                                                                                                 E.XHIBJ'Tl)
Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 19 of 43




                                                  MODIFICATION OF MORTGAGE
                                                          (Continued)                                                        Paga 2



             LENDER:


             LIBERTY BANK AND TRUST COlllPANV

                                                                                                                                         -i· .... -·   ~---..   " •.. -·   ~~   - ·- - ...• - . ---




                                               CORPORATE ACKNOWLEDGMENT
             STATI! OF _ _ _ _ _ _ _ _ __

                                                                                    )$5
             COIWTY OF _ _ _ _ _ _ _ _ _ __
                                                                                    )

             on lhl•                            d•y ar                                      20   ~       IMlfa,._ me, the undon!lonad
             of!ioor, par>on•i'IY •ppaared JAMES E. SiATON • Nallonel Stcrataty of lite Uf>llTED NATION OF ISLAM, INC., wno
             ac:l<noWfedg&d hlmeoll or horoolf to bo sn euthorlzad aganlof TIIB UNITED NATION OF ISLAM, INC., aallJ'Cllllfcn, rd
             thlll he a a,.,, .,. a.dl •;ion!. beirg lllllha1zed ao to do, B>0>2f.ad the _fawgdng lvlcdlfk;Blie>11 of M>rtgage ror !he
             JUP09"B lhs!&hccrlalned, byslgnlrg lhera.,...or ttoe oorpoRl!IOn by t1n>ie1rcrheraolf asaudlaQont
             IN Wl'lllE88 WHEREOF, I ho""'nla ""t my lnnd and omcl1l auJ.
                                                                                          RHldlng at _ _ _ _ _ _ _ _ __

             Natory PobRo In and fotlllo Stalo of _ _                                     My oppolrtlm•nlOllpfrH_...__ _ __




                                                   LENDER ACKNOWLEDGMENT

             STATE     Of-----------                                               )SS
             COUNlYOF _ _ _ _ _ _ _ _ _ __
                                                                                   )


             Tift lrutrumenl was acllllowledged befOre""' this _ _ _ _ _ _ _ day of-------~ lD
             by                                      u                             of LILolfy Bank                       .m              company

             IN wmreSS WHEREOF, I hl!l'OUnto set my hand and omclll ""'·
             ey_ _ _ _ _ _ _ _ _ __                                                       Rttldl1111 •t _ _ _ _ _ _ _ _ __

             Notary Publho In ond   ror th• 11111 of __                                   Myappalnlmllm•>q>ird _ _ _ _ __




           -~_ER_ FRO .b!n_di!)_g,   Ver. 5.52.10.001    Copr. Harland Flri•niil•I $o1UUim1, Inc. 1097, 2010. Ab Rliiht• Reserved. -
                                          ----KS'/jfll0/ILA-t:\CFMPLIG201;FC-TR'l0398-PR 020-- ------ - - - - · ----- ·
Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 20 of 43




             RECORDATION REQUES'l"CO SY:
             Llberty Bonk ond Tnid Compony, 18DO P - Dnvo, llh Plaar, !law Or!HJIS, LA 70127

            WHEN RECORDED MAIL TO:
            Llbtrtv Bonk 1111d Tnal Company, 6600 Pilla Drlvo, llh Floor, Now OrtHna, LA 7D127

            SEND TAX NOTICES TO:
            Ubolly Bank 1nd TNaf Company, UDO Ploz• Drlvo, 6th Pfoor, Now Orleans, LA 70127
                                                                                                     FOR RECORDER'S US! ONLY


                                            MODIFICATION OF MORTGAGE.
            THIS MODIFICATION OF MORTGAGE dated Au9ust24, 2010, Ts made and exOH:uted betwHn
            THE UNITED NATION OF !SLAM, INC., whose addraav Is 1608 NORTH 13TH STREET,
            KANSAS CITY, KS 66102 (referred ta below as "Grantar") 1md Liberty Bank and Trust
            Company, whose adclras& Is 6600 PlllZll Drive, 6th Floor, New Orleans, LA 70127 (referred to
            below as "Lender"),
            MORTGAGE!. Under •nd Grontor haw •nMred Into a Mof1llago datod June HI, 2005 (tho "Mortg•u•') which hn b&en
            rocOldGd in WYANOO'l'T!'; County, Slate of Kanou, 111 follows:
                 FILED JUH! 17, 2006 A8 DOCUMEN'r No. 200S-ll•1640S IK BOOK &021 AT PAGE 202.
            R~L   PROPSRTY Dl!SCRIPTIOH. ThD Mortgage oovera lhe lollowlng dllCll"'ood raal propertv loooted In WYNlDOTTE
            Cwnty, Sllll• of Ksnsor.
                Gee TRACT 1:
                Lots 23 •nd 24, block ID, Resurvey of Southwost 114 , Block 7 and Block 8, and parta of Blool<• 9 end 10,
                KalSINGTON. on a<ldlUon ln l<anH• City, Wyonodlla County, K•n••·
                (1832 N. 30th SL., Kansas City, KS)
                'IRACT2:
                Lal 17 ••.<! lhe Norlh 5 f••I Of ~DI 5, bloc;k 2, WESTH801« MANOR ADDITION,. subdl'llslon In Kanoaa Clly,
                Wyandono County, Kanea&.
                (192~ Nabntsko, l«tn•IUI City, KS), wllloh la anamod lo lhll Modllicallon and mado a part orthla Modllk:aUon as if
                fuly $61 forth herein.
            The Roel Property orill ad.,,,,.. looommonly known•• 1923 NEBR,ASl\'.A AVENUeAND 1832 NORTH 3DTH SlRl!IOT,
            KANSAS CITY, KS 0104.
            MODIFICATION. Lendor Mil Gnonlor ha111by modify Ille Morlgege "'follow a:
                   MATURITY llATE EXTENlll!O TO ~-10·11.
             CONTINUINO VALIDITY. Except ea 0><prassly modlned above, lho te""" of the or1Q!nll1 MorllJllU• •h•i """"'"
             unci1111god and In full foroo nnd effect and em lagaly vaHd, bkldlng, and 8/lforceable ln accanl&llCll wllll lhelr «1epecwo
             term•. Consenl by Looder lo till• Modlftca!lon dOIB nol waive Lander's right to require alr1ol perlorrnonce of IM
             Mortgoge as changed obova nor obllgale Lotodor to make 111\Y future modlfloaUon1. Nolhlng In lhls Modlllcalkm sllaf
             oollllllula a oallohlotlon ol !he~_mlaaory nole •!_'!!!'er cr•<fil!_l!!!~~_J_ ~~rod bY lh_~ M•rtQ!~!._(\~"l!!!!O~,_.!!l~ __
         - -lheli\le<illarfolliilderliireliln 05 lli6'"811 pjjlfoi; to tiiililcngago and al pilrtloa, nwre an<l endoraera to the Nola,
             IMludlng oa:ommodation partles, unJos& a pnrty Is oxpro•at/ rale11od by Lender In w~Ung, Any mal(er or endllfU!r,
             Including accommodadon mskere, ahell not bo raloasad by 'llrtue or thl& Modif.caUOn. If any peBon Who Signed lho
             orlglnal Mortgage d~e• nol sign 11115 ModlllCallon, lh•n as poreons &1gnln9 below ackn0\'1odgo lhat lhl• ModiliGallcm la
             given condlHonally, baaed an Ille represenlsllon to I.ender th~I lho norrslgnlng p•r•on consonla lo Iha changes and
             provbton• of this ModlffcaUo~ 01 •lhorwin wlll nof be rehNIHd by fl. Thi• wolver appll.. not only lo any lnlUal
             •xteotion or modlficallon, but al•o to all wch 1ub>oquenl acUons.
             ORA~TOR ACKNOWl.El>BBS HAVING ReAD ALL THE PROVISIONS OP THIS MOlllPICATION OF ltORTllAG& AND
             ORANTOR ACIReEB TO ITS TERNIS. THIS MODIFICATION OF MORTGAGE IS PATED AUGUST 24, 201 O.
            GftANTORl




                                                                         Nl\TION OF




                                                                                             EXHIBlT c
    Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 21 of 43




                                                                        PROMISSORY NOTI::
                                                                           (Continued)                                                                      Pa9e2

           and all aueh ao:eounla.
           COLLAT~RAL. BDll'Ower ""knowlodgee lhl• Nole la Bl!Cl/111d by 11} MODIFICATION OF MORTGAGE AND NOTE DATED
           AUGUST t1t..2010 IN THE AMOUNT OF $133~378.63 WITH MATURllY DATE EXTENDED TO AUGUST 16, 2014
           ON THE P"Vl'ER'TlES l.OCATEDAT 1823 NE                   KA. AVENUE AND 1832 NORTH 30TH STREI:[ KANSAS CJTY,
           KS 66104; ORJGINAL MORTGAGE C>ATEO JUN 18, 2006 IN THE AMOUNT OF $145,000,DO.                  '
           Dl!TAILED COLLATERAL DISCRIP'ITON" (1) MODIFICATION OF MORTGAGE AND NOTE DATED AUGUST 24, 2010 IN
           THE. AMOUNT OF $1lM.!~.83 WITH MATURITY DATJ: EXTENOCD TO AUGUST 18, 2016 ON TH!! PROPERTIES
           LOCATED AT 1923NctmAtiKAAVENUEAND1832 NORTH 30TH STREET, KANSAS CITY, KS 86104; ORIGJNAL
           MORTGAGE. DATED JUNE 15, 2005 IN THE AMOUNT OF $145,000.0D.
           SUCCBll8011 INTl!RESTII.. Thi 1emis or thl• ~te shall be binding upon Borrower, ond upon llOl'IOWe(& hairs, per.10011 ropresenlllUveJ,
           succassora snd aHlgna, and ohal lnurv lo Illa bencflt of Landet and Ila SUCC688ors •nd a&olgns.
           NOTIPY US OF INACCURATE INFORMATION WE llEl'ORT TO CQNSUl.IER REPORTING AOENCIES. E1orrowet may nollfy Lendor If Lender
           repoits lilly inll<XlUl'Qle inf01111111ion aboul Borrows(& acco~l(s) ID ~ conoumer reporting agoncy. Borrowe(• wrtttan nolice doscrlblng lh•
           speclllc ln•a:tneV(lea) •hoold be sent lo Leocler el lhe following address: Liberty Bonk encl Tru•l Company Loon Selvfcln11 6600 Pia:!• Drift,
           81h Floor Now Orleans, LA 70127.
           GENER"1. PROVlalONS. ir ...y pert or lllla Nole cannot be enforced. lhla foot will nol arrect tho real of the Note. Lendor may delay er- forgo
           enlotclng 9fri or lie rWf11s or n:modea '"1cfer 11111 Nol.,WllhCJul loalrg !flam. Bomowar and atrt olhor pen!<ln v.tio •lino, guamntoea or era....,.
           lhla (llOte, lo Iha Bl<le!\l alowad Ill' low, waive PRllllll'lmenl demeod for poy111G111, snd notice ol dllhonor. Upon 11r1J dlenga In Iha hlrrr'8 ol lhi•
           Nola, ana uiJeea 0111"""•• 8",0Rlaaly -            In wrltln11. no p11rty who ilfgl1a lllla Note, Wflothor aa """'"''· guarantor, accanunxfotlon nwker or
           endorser, ehal ~ llll- from llBbl~. Al •uell J'llllloa agree that Lender may tanow or extend (~ !WI lot My langlh or U,,..,) 1111&
           1""1 or rehwe •Ir/ pei\y or guBIM!or or co:ra1ora1; 0< Impair, lall to """lie upon er perfect londe(8 -urtty lnlereBI II\ !he <10llalerat end""'-
           any other action tlHrnlld ,_..ry by L<wler withOlll lhe Ctln""n\ of or noUci& w •11/Wl•· All •UCIJ parties also agree that Lender mey molify
           UH loan wlll!o\lt the coneent or or nolfCJO to lll1)'Dfl8 olller than the party wilh whom.Iha modlfiQallon la made. The d>llDAllona undor lfila Nots
           1118 Joint and ..... ra1.
           ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDtT OR TO PDREBEAR FROM !NPORClllG REPAVM!Nf OP A. DllBT
           INCLUDING PllOMISU TO EXl&ND OR RENEW SUCH DEBT ARE NOT ENPDRCEABLE. REtlARDl..l!88 OF THE LEGAL THliORY UPON WHICH IT
           IS BA9EO THAT II IN ANY WAY RELATI!D TO 1HI! CREDIT AOREUIENT, TO PROTECT YOU lllORROWEll(&)) AND US (CREDITOR! FRDM
           MISUNDEJt8YANDtNG OR DISAPPOIPITMENT, ANY AGRE&M&NTS WE R&ACH COVERJNO SUCH MATTERS AR& CONTAINED IN THIS
           WRITINO, WHICH IS THE COMPLllTE AND &XCLUSIVE STAT&MENT OP 1HE AGREEMENT BETWEEN US, EXCEPT AS WE MAY !.,ATER AGRl!l!
           IN WRITINIJ TO MODIFY IT.

           APl'LlCABl..li l.ENOINO LAW. For mollars relal8d ta lntmil (H defln1d by fedoral law), and lo Ille axlent not preampl<od by federal low, lhiS
           b<1&lness orcommen:falloen Is being made UJ\darlha tarma and pro'<falons of La. R.S. 9:3509. ol ooq.
           PRIOR TO 810HING TlllS NOTE, BORROWlifl. lleAO ANI> UNDERSTOOD Al.L 1HE PROVlllOMS OF THIS NOTE. BORROWER AOREH TO TH~
           TERMS OF THE NOTE.
           BORROW&R ACKNOWLliDGES R~CEIPT OF A COllPLETED COPY OI' llllll PROM1880RY NOT&.
           BORROWER:




i


I
I

I
I
Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 22 of 43




                                                                   PROMISSORY NOTE



      Borroworr        THE UNITED NATION o~ 181.AM, ING. (TIN:                          Lender:          Uborty Bink and Trll•I Comp•nv
                       1Ma.u11s1                                                                         &GOD Pl•H DllYG, Blh l"iaar
                       1GQ8 HORTH 1~TH STR&&T                                                            New (>rl.. nt, LA 701 Z7
                       KANSAS CITY, KS 5010a

       l'ri~lpal     Amount: $133,378,63                                  lntoroat Roto: 7 .250%                         Date of Note: Auguat 24, 2010
       PROMISE TO PAY. THE UNITED NAnON OF ISlAfil, INC. r•norrawor") promlffl lo P•Y lo Lfl<tllV Bink ind Tru•I Comp111y l"l.Gndtr"), 01
       ordor, In l•wf•I monoy of lh• llnllod S111oa of Amori•• Iha prtnolj>ol •mounl or On• Hund"'rf Tl11rty4ht.. l'Mutond TI1n1 Nundi•<I
       llovfnly-ol,ihl ,. U/100 Dollua 1•1n,n&.U), 1oao1har Wl1h httoNOl Oii lb• unpold prinol111I b111,,.o rrom A11go11 ~4, 2010, ollolllolad u
       :':1~1~ ~.~~ ~"J.~~!1~;~~~!~~~ !:~~'.f:~~ ~d:~~~:~~~!':!.:~;ZH% !>ti' •nnum, unlll pal<l In ru!L Th• lnhrHI
                 0                                      1
       PA'IMENT. Borrower wlll pay lhl1 loan In n rt11lllar paymtnls of $1,Ue.ta .acla ind ono lrroirular 1111 poymont HUm11od ll U0,17&.SI.
       Dorrowor'1 tint poymonl I• duo Soplombor 24, aoto. 1nd •II lllflooqvonl P•Jlll<l•ll .,. <lu• '" 1114 ..... day or Hob monlh anor !hat.
       P•rrowor'111bal pnymal\t Wiii bo duo on Augu1124, 1011, and wlll bo ffir •• Pffnclpll •nd all a~l'UOd lnl•rntnol yol pAld. Paytn""hl indllll•
       pl1nllpal lllld lnltrut. l/nl<IH oth•rwl11 agreed or rtqufted by appUOllll111w, p1~mtnhl Wiii be •PPlltd ftrst ta 1ny 1001UGd unpold lr>t>Mll; lhon
       lo pnnolpal; 1111n lo any lllo 01111uo1; and Ihm to any llfll>&ld O<llllltiCIP Cffl5. BotroVIOt wlll pay Londtr 11 Landor'• alldl'OS$ ~awn • - or 11
       tuch otllor pUoo u Ltnd« may doalgnalo ln writing,
       INTEREST OAUlULATION METHOD. lnl1rt1l an this Not• lo oomputod on a 185/H& 1lmplt lntU1ast b11lo; lhltlo, by •PPl1rog !ho ratio oltll•
       1n1oro11 1a10 ovor tht number of days In o ynr (361 during IHp ya•rs/ 1 mulllpllad by tht outstanding pl1nolpll bal111c11 rnul11pllt<I by Ill• HIUll
       numbat •f daye tho priru:lpal bol1110<1 hi aulatandl"l!. All lnr1rut p.oy•b • 1111dfrlhl1 Nol• Is OC1mpllltd using t11l1 malhad,
       PREMYMENT; MINIMUM IHT!IU!ST OHARIJE, OJl>er Utan Bom>we~· Cll1111G1Jon ID PIY any mlni.r.tm 1n1or....1chalg~. eomi- n111yplflPll)' 1111•
       No(• 111 fUll at uny Urns by paying tllG unpaid pr!nclJllll lldlWlce of lhlo Noee, pita a - •llT!lle ~l!etesl lll1d 1111~ ""fi"I~ Ille chwua• throoiit1
       =~~~~l:'~~Y            :e::=:!r~~~hJ:11~~: ,~iJ'1~ ~"::'.!i~·~~::~~~~~!'1~1~ ~'[!8/g :0~3. ~=
                                                                      1

       agr- lo !)at minimum ln\erolll or 26.00 ~ Ulls umwnl h!IS not been eamod by Lender al !ho lino of prepaymon~ Elllty po:.msnts will not.
                                                                                                                                                          0


       unktM at,ir•od to by IAl\dor In writing, ralllva e...- of Barrowo(s oblloatlon ta COlltlnua ta make po)'JllOlll9 undSI' Ille paimenl •~ti•.
       Ralll.,, e""y paymm1to will reduce Iha principal Im!""" Wt> and may mall In &orrowel'A mnlcklg l'ewar poynionlr. Bom>Wllt IQ/eet not lo 1111<1
       l!lfldar poymonlo morkod "pBld In ruR", ''w~haUI racoullO", or GlmllAr lllllguogo, If BOll'OWOr sonde 1111ch a paymanl, Landor moy G""4pt It
       without k>olng 1111)' or l.Bnd...-1 rlf)lll• undor lhl1 Nole, and Borrowatwm ,_;, abl!galtd lo PllY 11111'ur1hor amounl owed to Londar. All wrlll•n
       ~rowmm1ea11on1 oancetntlg d!JJ>Ul~d amoun1$, fl\Our/11111 any Olleci\ or 011101 PDYment·ln&illlR!elll that "dlClll~• u1a11~e P""1'tlll con•mulso
       "pll~nl In rurl" of the amount owud or Iha! r. tetldered wllh oilier t:Olldlllans or llmllldlol\$ or ot fuh aalisfaeflon of q dlaputad antOlllll mull bot
       rnalkld or duivured lo: Llborty Bmlk and 'rnust Coillpllll)', Loan Servicing, 6600 Pllwt DrtYa, Glh Floor Now Oriea11, LA 70127. . .               . .
       LATE OHAROri. Ir &xygw,j, lolls ta P8JI anyfa¥rioont. o.msr lhls No«o In fuil '!'!thin 10 day.or wt1en We, Bonowar OOIOlll 10: pay i..ooer a rate
       ~"':;t,.:~'!::. ::.':!..iTic:i.,:·:~~.:C.~=j1 '=:,:.:ti,:i.';'~r:=~::.,_or $50.00. v.nlcheVer 11 ~.                                                      Lam
       INTEREST AFTl!ll Dl!FAULT, If ~ dacloleo. lhl• Nole 10 bo In <lefsi-.. L"""" has lie light proopooijycjy 10 S<ljUalaJld ft>< tile $rrplo lnlofOGI
       rllla wider ~'di No\lt unUI lhl• Nola 11 pilld In ru1, ea lbllowa: (A) ir 111o OlfO\'ISI prlndplll armunt Of 11\la No)9 1a e:u;o,ooo er 1osa, the fbo>d
       daltv.lll lnloreat retg Gha1 be equal lo olghJ.vun (1 B'At) peroeot lllll' ~M, « IMN (3'1&) pen:enl per ........,, Io -       of lilo lnlerell rele under
       lhll ~. Whlcllavar I• glBaler. (8) If lhe original plfnclp•I amount or UH Note la"""' lhan $25D,OOD, !he lixad dofault lntsralll rats &hall be
       equal lo lwanty-ana (2.1'%) plWAn\ Pfil' amum, or lhtea (3%) ptm;Qn! r:or BMUm in"'°"""' ar 1116 intomst r.m mdor lhla Nole ot the tirna ol
       ~ whldw.larla g,,.,.....

        Dil'AULT. i;illch ol 1110 fOllO'lllng &llSll comt11u1~ an "°enl of delsuH ('Eun! Of Oefeul'J iiiderthlr Nole:
             Payment Doi.ult. DOlrowor falls to moko any paimul\I whan dlD under lhis Nole.
             Other Otl1ulla. aorroWllr l'Bils to <:1Dmply wHh or ID perform flllY othar tenn, ohllu•llnll, ~DV ... Bnl ot CO(ldllion o;1:1111aine~ in thle Nole or In
             any of lhe r.Joled d®UmOms or lo comp!)' wllh or to perform ll!'IY term, obBgaUoo, covennnl or c011dltlon Odtllalr.ad In 111\Y other 8Q11111111Gnl
              betweon Lender and BorT0'11or.
             F1l10 St•temOllll. Any wattonly, """8&0t\llllion ar ste1et'n\lt11 nwb or ruml&had lo U11Klar by B_,.ot on Bormwe1's lleh8JI undar 1111•
             Nole O< the rdaled doi:umenllo Ju laloo OT rrUloudlng In any malaool t..,,..,i. ollhornaw or al U.. U1119 """"'or l'Umltl10d or boC01noo
             ot mlaloadng ot "'rt 1lm1> \llor08llllr.
                                                                                                                                                               fol••
             ln•olvanay. The d1!1o.\JUon ot lom1h1a1ion or Borrowefo 8'till911Ce u a oolna builnen, Iha lntolw!ACY or l!onowor, tho appolnlmant or a
             racoNet !or fll\' part of Sorrowe(• propl!lly, •ny alll11M1•n1 lor lho bonor~ of etQdilorJ, My typo of ct..ilw workoul, Ot II•
             commonoomonl of any ptocoodlng undor ony bonkruplcy ar111101Wncy lam by or against eorroww.
             Ctodltor or forfonur• P~c•odln119. Corrma~I ol fllttlCIOSUra or rar1ol!JJra proceedJnos, whetlter by Jtldictal prooeadlng, self-help.
             reposse!\$1on or any olhur lllfllhod, by il'lll ctod"or of 110/l'ower or by any aavsn'ln11111a1 llGllllCV ll(Jlintt any collateral 1oallfng tho loon.
            _.Ihla lnclu<fn_~Jl~il!!J!!!!ll!J>l ll!!YJJL9'>rrowo(s_accO<m11,_fncludlnq_.WpollL11CtOUl\lll,-Wlth_LOlldor.-·Howavar,1hls.Evon~of.De/aul~llMIU.­
             nol app:y If llmo I.I a good ronh dlspulo by Borrower oa I<> lhe vo114l!y or 1GIKOl1llhll!neo1 ar lho olalm which lo lhe bosla ol lho etedllot rn
             forfolill1111110CE1Ctdlflll Md If sorrawet OJves l.enderYlllll•n nouoo of the cre<!Mor orfOtl'oaute pracea<Ntg and ~osH• wtth l.ilnd.,. ~or
             a 1u1111)' bond for lhe credllor or ror1ellure pmceedklO, rn an amount delenn'nlld by Lendor, ·ln ha solo dlscreUon. m bohQ an adequal•
             n!&Otve or bond for th• dis pule,
             Ev•nll Alltoilllfl Gllaranlot, Any of the pn!ol!dlno ...,.nu""""'" wltti tespeet 1;0 ~ guoran10r, ando<eer, eu..iy, ot acoornmodolklo f)l1rty
             of any or 1110 lndeblednos.t. or any QUDnutlOI', llhdoraet, WMly, or a"""'11l10dallon parly dlea ot bacomos lncol'fl'Olon~ or rowkl• or
             dlspule& lllo valkllt)' of, CX' llablnty un<klt, any gueranty ol\lla lndllblldnen eMd!lllCGCI by lhl• Nate.
             Chango Jn CWll•nthlp. luty d1ong• In CWl\onthlp ol twonty·five porcent 125%) or nlllro of lho oarimon ..tock of Borrower.
             AllYbrh CIHngo. A malerial erN&nio cl'olt(Jo ooeu& In llon'owtl(• linondal <Mdllion, or lnll<k!r bi;tlla'IO& tho p~ of'fl'1'11'J11111 or
             pot(orrnanot of lhl• NOW 1• lmpahad.
        LENDE!t'S RJOH1$. Upon i:l&fault, IJlndar may deDiare UI• antte unpaid pr!ni:tpal balam;e undar lfllG Nola and all aocru4d unpaid ir1loro1l
       lmmadlata:v due, Otld thon 801TOwarwlU P•V U111omounl                                                                       ·
       ATJ1JRNevi;• f'Ee5; i:J<PENSes. Loildet m1y hire or pay &0meo11& e1so 10 llel!I eoUeot Utls Nott II Berrowar de.ts not p1y, ll111TOwsr will pay
       l.ondor U1al amounl. Thi• lnaudos, oubJacl lo ony lmlls urder applicable law, Londd(s allornoya' roo1 end Lsndofs IOgol expenns \\ttalhor or
       not lharo hi o blivsun, .including allomeys' foo1 and •l<Jl•U,.s for ba11kruptcy pnmaadlngs (lnclud&tg effort• lo modify or voQ81e any automalit
       eJay or ln,kHitlkin). Ol\ll oppeul1. II nol prohlblled by spplltabl~ 14W, Borrowor alao will pay ""Y CllUri coal8. 111 llltllllon to aa olher
       provided by raw.
                                                                                                                                                               •wn•
       GOV!RNINO LAW. Willi roepoot to lnltrott (11 dannatf b~ fadml t1wJ thla !jato wllf b• goYGmiKI by r1doftl law 4PPll••blo to l.Ond•r and, to
       lho IKIDnl nol Pl9D111lllod by f1tt•T11I i.w, 1ho lava or Ill• Sl•l• of Lo•l•ll<ll wllhoul llQard lo U• a<tnlllclt ol t.w. provt•l•nt. Ill all olhor
        IDIPKll, 11111 Not& Will bo (IGYornad py l•d111I low oppllcoblo IO Londor ond, lo tho "l1nl no! pr.. mplod by f1donl low, tho ill'fS of tho 81UI
        of Ni.,0•111 wlllloul iogard .to Ito oonmo111 or t1w prO\/lslon" lht loan lmi,.otlon thll is 1vldoncod by !his Noto hn boon appi'<lv1d, m•d•, on4
       rundad1 and ill ioooury loafi d.. •m•rita h•Vo b•111 1e<1aplod by L.ondor Id tho Slolo or LouTelona.                                                 ·         ·
       OHOIOE OP Vl!NUI!. II lhOM lo a laweLit, 8orrowor eg.- upon Londa<'a roq.reot lo l!Obn'it to lhe Jun'&dlollon ol IM «>urfo elf Orlosna Parioh,
       9""' t!f loololOM
       RElURNEO ITEM CHARoe, 111111& ovont lhot Boin>wor rnakf~ ony payment un<ler tnlli Nale by check or alec~anlc pavment and Bomiwofa




                                                                                                                                                                 xHIBl·T
       checi< or elecbonio paymonl 19 relumed to Lender unpllld for en~ reuon, Borrowor agrees lo pay Lendora relumed llem clllllllO In en amount ot
       $25.00.


       -1
       RIGHT Of llETOPI'. To Ill~ ®<!Onl pennhlad by appllcUble law, Lendor fetlllYe~ o rtuhl vr setoll lo all Borrower's aooo<1nts with LontlQr (wholher
       checkiny, oavlng•, or soma olhar soomrnl). This loolude• all a¢00UntS BOrrower nolds JOlnlly ivllh llCn'lllOf18 el&S encl aa accounta llonowtr mllY
             In lh<> lu!Ut~. Howovar. t~I• dQ88 not Incl•"• env IRA or Koogh ~cco1111to, or any lruot •=un" !or which aololl would l>O prohll>ll><! by
       lllW. Borrower uulhortzss Lendet, lo the exiant ponnlllad by eppll<llble Jaw. to cllalge or utoff ell tum• owing on lho ind<rble<lnt•1"          agE                'B
          Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 23 of 43



      Wya.ndotte County OQcllment Number: 2005R-15409 Page: 11




                 ACKNOWLEDGMENT.
                 (Buslnasr. or Entity!           J&i       .4     ~                 _..,...- .
                 SfaJ.g,                 OF      tyJ1~j. , e12J.[l                OF._;ob.Vl.SDY\                    S8.
                 This ln8j)'Jolmlilnt was aoknowladged before m; th~           ".)-Ht          day oC'\t'..,.,....u.,.fll-~-..-,,...---'
                 caDD".:.          by James 2x Staton as National Secretary of T              nited N11tion of Islam, Inc ..
                               My commission expires:




--,----




                ~~~:~~.:~~.,  .........
                n1 On11ed N1don ot 1111m, Inc.
                                                                 9 199&   Ban~us S11111nm,, Inc.,   $t. Clo,.d, MN   ~
                                                                                                                           lnlll~I•~
                                                                                                                                P~
        Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 24 of 43




               The United Nation of Islam, a Kansas
               corporation



                --..s..~ia::;::.;'-Jt:::.'-21---!..:!:..!.!!!!:.~~~) ·u. ,/t.,I IV...A~ 1- ~)
                By: Aklba Maje , Natrona! Secretary of
                    The United Nation of Islam


j
                  OF~
              STATE                      )

i                       l/J tMJll4.nli2. ) ss.
              COUN~ OF 'f'-q------ ~ ~- )

                   May~'l.012                                        ~ldba
i             On                   this deed was acknowledgecl befOre me bv Majeed, National Secrebtry ol
              The United N•tion of Islam of The United Nation of blam, a KllnlH ClOrporaUon, for and on
              behalf of satd corporation .




              My appointment expires:         &/Ji/l).QJ £j




i'
1-~--

1




         u.s._Kansas _warranty Dled_Rev.(7/12/M)                                            Fiie No.: 1257342
         Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 25 of 43




                                                                                                2015R-11530
                                                                                                NANCY BURNS
                                                                                              REGISTER OF DEEDS
                                                                                            WYANDOTTE COUNTY, KS
                                                                                                RECORDED ON
                                                                                            08/19/201!5 1:41:52 PM
                                                                                                 REC FEE: 7.00
                                                                                                TECH FEE: 9.00
                                                                                              HERITAGE! Fee: 3.00
                                                                                                   PAGES: 3




            TITLE:                                  Deed of Release (Partial)

                                                     •~ day of August, 2015
                                                        11
            DATE:

            GRANTOR(S):                            Liberty Bank & Tm.st Company, successor in interest to
                                                   Douglas National Bank
            G~ANTOR(S)      ADDRESS:               Q600 Plaza Drive, New Orleans, LA 70127

            QRANTEE(S):                            The l)nited Nation ofislam, Inc.

            GR.ANTEE(S) ADORE.SS:                  1200 Minnesota Ave., Kansas City, KS 66102

            LEGAL DESCRIPTION:                     Tract 1: Lots 23 and 24, block 10, Resurvey         of
                                                   Southwest l.-'4, Block 7 and Block 8, and parts     of
                                                   Blocks 9 and 10, KENSINGTON, an addition            in
                                                   KaJISas City, Wyandotte County, Kansas (1832        N
                                                   30th St Kansas City, KS)

            REFERENCE BOOK & PAGE
            (DOCUMENT) NUMBER:                     Mortgage dated June 15, 2005 and recorded on June 17,
                                                   2005 in Book No. 5021, Page 202
~-----

'



                                                                      Martin, Leigh, Laws &Fritzlen P.C.
                                                                      1044 Main St, Sle. 900
           (5087.058, 1923 Nebraska Ave, Kansas City, KS 66104)       Kansas City, MO 64105



II

!
-;
 '
Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 26 of 43




                                     PARTIAL DEED OF RELEASE

          THIS DEED OF RELEASE WITNESSEm, that Liberty Bank & Trust Company,
   successor jn interest to Douglas National Bank, 6600 Plaza Drive, New Orleans; LA 70127
   ("Orantor" or "Lender"), the owner and holder of the Promissory Note evidencing the debt
   secured by a Mortgage executed by THE UNITED NATION OF ISLAM, INC., A DELAWARE
   CORPORATION ("GRANTEE" OR "BORROWER"), DATED June 15, 2005, recorded on
   June 17, 2005, in the Office of the Register of Deed for Wyandotte County, Kansas in Book No.
   5021, Page 202, to secure the payment of certain Note in said Mortgage described and set forth;

           NOW, THEREFORE, Ornntor, holder bf and legal owner of said Mortgage and Note,
   does hereby REMISE AND RELEASE PART of the real estate described in said Mortgage,
   situated in Wyandotte County, and State of Kansas, to-wit:

   Trad 1:
   Lota 23 and 24, block 1O, Resurvey of Southwest Y.i, Block 7 and Block 8, and parts of
   Blocks 9and10, KENSINGTON, an addition in Kansas City, Wyandotte County, Kansas
   (1832 N 30th St. Kansas City, KS)




            TO HAVE AND TO HOLD THE SAME, with all the appurtenances thereto belonging
   free, clear and discharged from the encumbrance of said Mortgage.
         Executed this 10..,11- day of t<1Jc.-i.1~..- , 2015:
               Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 27 of 43




                            "Grantor''                                              LIBERTY              BANK         &      TRUST       COMPANY
                                                                                    SUCCESSOR IN INTEREST TO DOUGLAS

                                                                                    :;no;~~
                                                                                    Printed Name:
                                                                                                 ~.   ~
                                                                                                                              ; =
                                                                                                                SI tJ tJltf >C-1 N (,

                                                                                    Title:            fl..tGrloAIAv    f rtt~ 1 ~ttJI


                                                                  ..,.~
                                   On this I 0     day of Au&v..S
                          State, personally appeared ~tON4t 1<1111~
                                                                             r        ' 2015,who
                                                                                             before me, a Notary Public in and for said
                                                                                             ,   acknowledged that (s)he is a
                               eCr111N'.ta.    of Liberty Bllnk &
                                                      I IP                   rust
                                                                         Company, successor in interest to Douglas National
                          Bnak, and at (s he executed the foregoing instrument for the purposes therein contained on
                          behalf of said entity and that the foregoing is the free act and deed of said entity.
                                IN WITNESS WHEREOF, I have hereunto set my hand and seal the day and year last
                         above written.




:;-----
                        My commission Expires: -
                                                                                                                          REfONVARICKS
                          '1- t- lj                                                                                   My~E:lqlllll
                                                                                                                           Apll&,2019




                        (5087.058, 1923 Nebra8ka Ave1 Kansas City, KS 66104)




          W'l'A>OOTTE COUNr'I' OOCIJY,Dff ffl.WJlfR .NliR-llUD PA6t MWIER2
 Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 28 of 43




                BEFORE THE BOARD OF TAX APPEALS
                        STATE OF KANSAS


IN THE MATTER OF THE APPLICATION
OF UNITED NATION OF ISLAM, INC.                                   Docket No. 2015-1418-TX
(THE) FOR EXEMPTION FROM AD
VALOREM TAXATION IN WYANDOTTE
COUNTY, KANSAS



                               SUMMARY DECISION

      Now the above-captioned matter comes on for consideration and decision by
the Board of Tax Appeals of the State of Kansas. The Board conducted a hearing in
this matter on December 4, 2015. The Applicant, The United Nation oflslam, Inc.,
appeared by Ephraim Woods, Arthur Brooks, and Gregory Moten. Wyandotte
County appeared by Ryan Carpenter, Assistant County Counselor. Kathy Briney
appeared as a witness for the County.

       The subject matter of this tax exemption application is described as follows:

              Real estate and improvements commonly
              known as 1608 13th St, Kansas City,
              Wyandotte County, Kansas, also known as
              Parcel ID #105-062-04-0-30-07-025.00-0.

       The Applicant requests exemption from ad valorem taxation pursuant to
KS.A. 2014 Supp. 79-201 Second. The Applicant acquired and first used the
subject property on August 29, 2007. Spiritual meetings were conducted in the
subject property through tax year 2012. In 2012, the organization suffered financial
difficulties resulting in a change in leadership. For tax years 2013 until the
present, the property has been used to store personal belongings of the members
and classroom items and secretarial equipment belonging to the religious
organization. The Applicant acknowledged that the property is in need of repair - it
has been vandalized and the roof needs to be replaced.

       J'h~ CQ-un.ty~in       agreement that the property was used for spiritual meetings
for ta~ year~ ~00~ t~·pugh ~Ql~. J:Iow~ver, J£r ta?C.YE!~~r~QJ? fo,~':J;lE_~,c-~~~ ,Cp~:i,tr
quest10ned if the subJect property was m adequate physical condit10n tonouse the
1:1.'S·es in'uicated by the applicant. The County conducted a physical inspection of t11e
subject p:roperty in Jrtntiafy -Of 2015.
 Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 29 of 43



Docket No. 2015-1418-TX
Wyandotte County, Kansas
Page 2




       KS.A. 2014 Supp. 79-201 Second provides an exemption from ad valorem
taxes for:

          [a]ll real property, and all tangible personal property, actually
          and regularly used exclusively for literary, educational,
          scientific, religious, benevolent or charitable purposes, including
          property used exclusively for such purposes by more than one
          agency or organization for one or more of such exempt purposes.
                 [T]his exemption shall not apply to such property, not
          actually used or occupied for the purposes set forth herein, nor
          to such property held or used as an investment even though the
          income or rentals received therefrom is used wholly for such
          literary, educational, scientific, religious, benevolent or
          charitable purposes. . . . This exemption shall not be deemed
          inapplicable to property which would otherwise be exempt
          pursuant to this paragraph because an agency or organization:
          (a) Is reimbursed for the provision of services accomplishing the
          purposes enumerated in this paragraph based upon the ability
          to pay by the recipient of such services; or (b) is reimbursed for
          the actual expense of using such property for purposes
          enumerated in this paragraph; or (c) uses such property for a
          nonexempt purpose which is minimal in scope and insubstantial
          in nature if such use is incidental to the exempt purposes of this
          paragraph; or (d) charges a reasonable fee for admission to
          cultural or educational activities or permits the use of its
          property for such activities by a related agency or organization,
          if any such activity is in furtherance of the purposes of this
          paragraph; or (e) is applying for an exemption pursuant to this
          paragraph for a motor vehicle that is being leased for a period of
          at least one year.

       Based on the evidence presented at the hearing and duly weighing such
evidence, the Board finds that the applicant, in storing classroom items and
secretarial equipment of the religious organization, uses the subject property
exclusively for religious purposes. The Board further finds the storage of personal
items to be minimal in scope and insubstantial in nature. The Board concludes that
the applicant satisfies the conditions enumerated in KS.A. 2014 Supp. 79-201
Second.

       IT IS THEREFORE ORDERED that the application for exemption from ad
valorem taxation is _granted from Augus~ 29, 2007,J.,nd,,~~~h succ~~~~.n~ ~~!., so
long as the property continues to be used for exempt purposes. in the event the
 Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 30 of 43



Docket No. 2015-1418-TX
Wyandotte County, Kansas
Page 3


exempt property ceases to be used for exempt purposes, the applicant must report
that fact to the Wyandotte County Appraiser within 30 days. See K.S.A. 79-214.

       IT IS FURTHER ORDERED that any refund due and owing the applicant
shall be made pursuant to KS.A. 2014 Supp. 79-213(k), which limits the refund to
the year immediately preceding the year in which the application is filed in
accordance with KS.A. 2014 Supp. 79-213(a).

       Any party who is aggrieved by this order may file a written petition for
reconsideration with this Board as provided in KS.A. 77-529, and amendments
thereto. See KS.A. 74-2426(b), and amendments thereto. The written petition for
reconsideration shall set forth specifically and in adequate detail the particular and
specific respects in which it is alleged that the Board's order is unlawful,
unreasonable, capricious, improper or unfair. Any petition for reconsideration shall
be mailed to the Secretary of the Board of Tax Appeals. The written petition must
be received by the Board within 15 days of the certification date of this order
(allowing an additional three days for mailing pursuant to statute).

        Rather than filing a petition for reconsideration, any aggrieved person has
the right to appeal this order of the Board by filing a petition with the court of
appeals or the district court pursuant to KS.A. 74-2426(c)(4)(A), and amendments
thereto. Any person choosing to petition for judicial review of this order must file
the petition with the appropriate court within 30 days from the date of certification
of this order. See KS.A. 77-613(b) and (c) and KS.A. 74-2426(c), and amendments
thereto. Pursuant to KS.A. 77-529(d), and amendments thereto, any party
choosing to petition for judicial review of this order is hereby notified that the
Secretary of the Board of Tax Appeals is to receive service of a copy of the petition
for judicial review. Please note, however, that the Board would not be a party to
any judicial review because the Board does not have the capacity or power to sue or
be sued. See KS.A. 74-2433(f), and amendments thereto.

      Rather than filing a petition for reconsideration or appealing this order, any
aggrieved party may request, within 14 days of receiving this order, a full and
complete opinion be issued by the Board pursuant to KS.A. 74-2426(a), and
amendments thereto.

       If both parties are aggrieved by this order, and one party timely appeals this
order to the district court (which necessitates a trial de novo pursuant to KS.A. 74-
2426(c)( 4)(A)), then this order will be deemed final and will render moot any
pending petition for reconsideration or request for a full and complete opinion filed
by the other party. If both parties are aggrieved by this order, one party timely
appeals this order to the court of appeals (which would involve appellate review
under the Kansas judicial review act), and the other party timely files a petition for
 Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 31 of 43



Docket No. 2015-1418-TX
Wyandotte County, Kansas
Page 4


reconsideration or request for a full and complete opinion, then this order will be
deemed non-final and the Board will proceed to render an order regarding
reconsideration or a full and complete opinion, as applicable.

      Unless an aggrieved party files a timely written request for a full and
complete opinion or a timely petition for reconsideration as set forth herein, this
order will be appealable by that party only by timely appeal to the district court or
the court of appeals as set forth above.

       The address for the Secretary of the Board of Tax Appeals is Board of Tax
Appeals, Eisenhower State Office Building, 700 SW Harrison St., Suite 1022,
Topeka, KS 66603. A party filing any written request or petition shall also serve a
complete copy of any written request or petition on all other parties. Please be
advised that the administrative appeal process is governed by statutes enacted by
the legislature and no further appeal will be available beyond the statutory time
frames.

IT rs   so ORDERED
                                        THE KANSAS BOARD OF TAX APPEALS



                                        RO ~AiDC. MASON, BOARD MEMBER
 Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 32 of 43



Docket No. 2015-1418-TX
Wyandotte County, Kansas
Page 5


                              CERTIFICATE OF SERVICE

        I, Joelene R. Allen, Secretary of the Kansas Board of Tax Appeals, do hereby certify
that a true and correct copy of this order in D,.Q9~et No. 20JA-1418-TX, and any attachments
thereto, was placed in the U.S. mail, on this '-ft'- day of Ultc?rn:blA.      , 201z._,
addressed to:

Ephraim Woods
2723 Parallel Ave
Kansas City, KS 66104

Ephraim Woods, Minister of Business
United Nation ofislam Inc
1121 Quindaro Blvd
Kansas City, KS 66102

Eugene W Bryan, County Appraiser
Wyandotte County Annex
8200 State Ave
Kansas City, KS 66112

Ryan Carpenter, Asst County Counselor
Wyandotte County Courthouse
701 N 7th St, Room 961
Kansas City, KS 66101

Debbie Pack, County Treasurer
Wyandotte County Courthouse
710 N 7th St Ste 240
Kansas City, KS 66101

IN TESTIMONY WHEREOF, I have hereunto subscribed my name at Topeka, Kansas.
                             Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 33 of 43




     !"'"t:.'
                                        CJ:C Tax Administ:rat:ion Solut:lon

                                                  1111
                                              ~~.,.-, . . -..-A<l-d-~ ......



                                                                               o:.•1   i)
                                                                                            P"'lj ....,. •!
                                                                                            ~ ..... l
                                                                                        .Ai;:''!l;<!.1'f.l.'T'..,_l~t       ':-::.ii..,.:t1"':'"~·


                                                                                                                                 nt:
                                                                                                                                                             ._..",i:~.'I'~~_.:,.
                                                                                                                                                      .... :....,-.ITIG•"--''_,..-.e-
                                                                                                                                                                                           .i     ..
                                                                                                                                                                                              :;.;~,~'1-
                                                                                                                                                                                             ~:-,...,..   ...... ,...
                                                                                                                                                                                                                         J
                                                                                                                                                                                                                             . I ~1 RW! ,._.:
                                                                                                                                                                                                                                            1-lilmJl.a.il
                                                                                                                                                                                                                             .. l'Oi=i--C- ,,         3i~.6     .,       \r•,J<.;;·"·)
                                                                                                                                                                                                                                                                                        INSTANT Rtt.ponM




                                                                                                                                                                                                                                                                                                      ~,.,;
                                                                                                                                                                                                                                                                                                                        'v"l'!':r-siof"'!: 4.4.022.27
                                                                                                                                                                                                                                                                                                              Tax Year. 2007




                                                                                                                                         REVIEW VALUES AND TA.XW:.S CH,llt,NGES

  Orig. NameID:           THEN00002                  New Name-IO!                               TH"EN00002                            THE NATION OF fSLAM lNC                                                                          T-. 'T48r: :t".007            Ta'X"         typ~:        R.L
  Tax Unit: 10               Pare.el•:~                                                                                                                                                                                   Use:r Control • : 2:01.6000556 Sy..t"em Cont'f"ol #: 201'50005:Stii
  Ab.t: .. Type:r      C~- ·.. Ck>-i:-i.d"~   i=:rn,,.r·'                                   !f.trn .. • :       205089                               Levy:           155,59900                   U90 Levy:                         20,0000           A.Al! Type:            J\>-.- ..,,1: ...             AA.£ Re•won:         ex
  ""9fflM.ed V.etue.                                    .Aaaened Pein8't:ies                                                         ·rot• ~-.ie•1t:.-d"          Va~                                                   Aa;el!"ll.ed ExelT'lf)tlon
   Old V•lue:                     49.:167                Old Velue:!'                                                   0            Old Value:                                          '49 .. 26?                     Oki V•lue:                             0     I     Accass Support                      I       View Hrstorv
   Change:                       -16 .. 749              Chena•t                                                        0            Cha nae:                                           -t6 .. 7d9                      Change:                                0         View T•x               Record~               Upd-et~ Proc~

   New Value:                     32,518                 New Value::                                                    0            New Value:                                          32.518                         New     V•lu~                          0
  TNtQ-i:~•                                                                                                                                                                               Origlnlll "~
                                                   19t Half                                               2nd H"lf                                                  Tot'1tl
  Giro.._ T•x Chanae:                            -1,303.06                                                -1.303.06                                      -2.!106.12                        l'lrsl: H•lf:                                             1.033.42                    + Piert.altt~:s          I   Fe~~:

  Net t:.ax Change                               -1,303.06                                                · l,303.06                                     -2.1506.12                        Second Half:                                                       .oo                 -1-   R~fii1"'d lnt~r"~c"t:

                                                                                                                                                                                           Pena hies.:                                                928.70
  ...._._
  ~·T,,,.                                                                              IJDdd:e TllX
                                                                                                                                                              2.Sl!l.89                    F~:                                                         16.00
  ,___,_                                            :IJ,_831t,H
                                                    ll,Qll..SIS
                                                                                       "'~ H•lf!
                                                                                       Second Helf:                                                           2.529.~                      Uoda!" P.id
  l!Xernptlon 1st Half:                                         .oo                    !Exempt.ton l.•t: Half':                                                             .00                  Fir~                   Un.If:                       1.033.42               THE NATION OF ISL.AM iNC
  ~xernpt:ton      2nd Half:                                    .00                    Exemption 2nd Haff:                                                                  .00                 s~cortd                      H.t!tU:                          .oo
                                                                                                                                                                             c~it•




                                                                                                                                                                                                                                                                                                A-
                                                                                                                                                                             ---NEW Blt.L --•exl!:MPTION-Pl!R BOTA                                                          T12T QUINOARO BOULEVARD
                                                                                                                                                                              DOCKET Ntl1'481!!R 2015-1418-Tx
                                                                                                                                                                              PR.OPER.TY IS P"R.TIALLY el<E"'PT                                                            KANSAS CITY. KS - 61S10il·OOOO
                                                                                                                                                                              IJl'l'ECTIVE AUGUST 29.21107
                                                                                                                                                                                    P<P.Hd, 80TA                        Exen1ptt_~                                             -kt•d                          M•.._ •nd A__..._




...._
'-----------------·-----
                                 Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 34 of 43


                                  .     "'
                                                                                                                              ·-·.:Ji




                                              CJ:C Tax Administ:rat:ion Solution                                                                                                                                                                                        INSTANTResponse              Vel"'Sion: 4.4.0:2.2.27




                                                           m: [.J-:o,::                                                                                                                  am:ga)cm,
                                                                                                                                                                                                                                                                                          Tax Year. 2008




----                                                                                                                  CJ:-'-.;· \ •                                            i
                                                                               ;
                                                                                ,                     •·        I
                                                                                                               I)              J
                                                                                                                                           •
                                                                                                                                                            ~.1c t~t
                                                                                                                                                                             .J                                          ·:~::                           1~ '· -• ..., "
                                                    · :~~····,,_··.:.,:1,:J··..:-~~,.    :.   '""''.>'I'.-.-,..~.,~       ':·::dt~~-"·o~                                                      ;:•. ;!<:,;                                 :-,•.,                                 ".:'
                                                                                                                                                                                           .-·· -: ,1 ~ "'
                                                                                                                                                "-':.,, r   ~1-:;••   --.. •.. -, ..       -;..--_,.,,...,..

                                                                                                                             _()~




1
                                                                                                                                        REVIE1.V VALUES ANO TAXES CHANGES

    0rtg. NameI"D:               THEN00002                  New NameID:                         THEN00002                         THE NATION OF ISLAM INC                                                                   T•x Vear: 2008               Tax type: RL                    wa:.rrant   #':   1.)3..J..;i

    Tax Unit: 1.0                 Parcel•:                  209551                                                                                                                                                 Us.er Control •: 2016000557 SyS'l'ern Cont'rol • : 2016000S57
    A.bat. Type:       :::::::    .-::_~-."":::, :;:c.."                                  SbTo. •: 205062                                      Levy:           152.70200                       USO Levy:                  20.0000        AAE Type:            .""'..;.;-,-:.r.          AAE Reason:          EX
    ~sessed   Velues                                           Assessed Pe-naltic-9                                              Total    As.,~esed          Vatues                                            Asseo!M!'d   &...,,.,._
    Old Value:                         59.350                   Old Value:                                            0          Old Value:                                            59,350                  Old Value:                           0    I    Access Support               I     Vlew History

    Change:                          -59,350                    Change:                                               0          Change:                                               -59~350                 Change:                              0        View Tax Records.                 Uodate Process
     New Value:                                     0           New Value:                                            0          New Value:                                                      0             New Value:                           0
    Tax ChenQe9                                                                                                                                                                         ~1nal               Paid
                                                           1.R Half                                        2nd Half                                           Tot-al
    Gross Tax Change                                       -4,531-36                                       -4,S3t.35                                -9,062.71                            First Half:                                               .oo             + Pendlties /         Fees:
    Net tax Change                                         -4,531.36                                       -4,531.35                                -9.062. 71                           Second Half:                                              .00             + Reh.1nd Intere-st":
    Qnoonal Tax                                                                                                                                                                          Penel'ties:                                               .00
                                                                                        lJl)dM.ll!' Ta)(
    First Half:                                             4~531-3&                    First H.-lf:                                                                    00               Fee•:                                                     .oo
    Second Half:                                            4-~531.35                   Second Haff:                                                                   .00               Uod.ate Pan:!
    Exemption 1-st' Half:                                               .00             Exemption 1st Half:                                                           .oo                      F1r~t"          H'-'lf:                             .00        THE NATION OF ISL.AM INC
    Exemption 2nd Half:                                                 .oo             Exemp"tlon 2nd Hal~                                                           .oo                      $.econd Half:                                       .oo
                                                                                                                                                                       Comments
                                                                                                                                                                        EXEMPTION-PER.. SOTA OOCKET                                                           1121 QUINDARO BOULEVARD
                                                                                                                                                                        NUMBER 2015-1416-TX PROPERTY IS
                                                                                                                                                                        EXEMPT EFFECTIVE AUGUST 29.2007
                                                                                                                                                                                                                                                              KANSAS CITY. KS- 66104-0000
                                                                                                                                                                                  P"'ld, BOTA Exen1p·ted                                                         Relood Refund Ni:UTM! and Addre~s




L----·~·---···---~
Sb._
                               Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 35 of 43




                                                   CIC Tax Administration Solution                                                                                                                                                                                                  IN?TANT Response                ve:rs1on: .a.•.c:..022.27




                                                                m: c: c:JI                                                                                                                         a                                        g 01 cm:
                                                                                                                                                                                                                                                                                                           Tax Year. 2009



                                                              ,.--~··..::.-.:::1-::··.;<\C:,            .:..;,.·.~;.;;;..:--r-   • .,•• ;·.   -'.->:::    -·~.~·c:"··
                                                                                                                                                                           •·
                                                                                                                                                                            ·--~~·:l<:-              ,..-~~·~.~.,.
                                                                                                                                                                                                                          m~
                                                                                                                                                                                                                           -.~-=                  ,,.,-:_..,,        .   t~-'-?'""·::·~       c:_.   ::


                                                                                                                                                                                                     '·.-;1 ~--
,--·-·------
!
                                                                                               .-.·'                                                     IT*"
                                                                                                                                                                REVIEW VALUES AND TAXES CHANGES




I       Ong. NameI:O:
        Tax Unit:
        Abat.. Type:
                        10
                             c1_
                                   THEN00002

                                    Parcel•:
                                     ::.-   ,.._::--><;
                                                                   New NameID:

                                                                  209SS1
                                                          -:::.--t;".·                                   St:m •
                                                                                                                 THEN00002


                                                                                                                         .s: 39736
                                                                                                                                                            THE NATION OF ISLAM INC



                                                                                                                                                                        Levy:     164.66300             USO Levy:
                                                                                                                                                                                                                                 Tex Year: 200-9


                                                                                                                                                                                                                                20.0000          AA.E Type:
                                                                                                                                                                                                                                                                         Tax type: RL
                                                                                                                                                                                                                      User Control•: 2016000SS8 System Corltrol •: 2016000558
                                                                                                                                                                                                                                                                              .:,.t-r.::e
                                                                                                                                                                                                                                                                                                          warrant •: 200310767


                                                                                                                                                                                                                                                                                                     AAE"Reason:          EQ

       Asse5sed Values                                                Asses5ed Penalties                                                                   Total Assessed Vak.J.e.s                                  Ass~~~      ExerTIS)tior"
        Old Value:                      58.163                           Old Value:                                                           0            Old Value:                            58.153              Old Value:                                  0       I   Access Sup-port                I      View Hlstorv

        Change:                        -58,163                           Change:                                                              0           Change:                                -5e.153             Ch•noe:                     232.650                     View Tax Records                     Update Process
        New-Value:                                        0              New Value:                                                           a            NewV•lue:                                   0             New Value:                  232,1550
       T.ax~"O~•                                                                                                                                                                                  Ortg1n.&I Paid
                                                                1st Half                                                    2nd Half                                             Tot'al
       Gross Tax Ch.angc                                      -4,788-65                                                     -4,788.65                                      -9~577.30               First Half:                                    931-97                         + Pendlttes /            Fees:

       Net tax Change                                         -4,788.65                                                     -..r.~ 79S.65                                  -9,577.30              Second Half:                                                  .00              _._ Refund   Tnt~r~<10t::

                                                                                                                                                                                                   Penal-ties:                                   1,202.03
       Ongonol Tax                                                                                     Updat~          Tax
                                                                                                                                                                                          ,00      Fees:                                             16.00
        Fl.-..t Half:                                            4.788.65                              First. H•lf:
       Second Half:                                              4,788.65                              Second Half:                                                                       00       Update P"'d
        Exemption 1-st Half:                                                   .00                     Exempt.ion 1st Half:                                                               .oo           Fir"'t       l'fe:lf~                                   .00            NO REFUND ,,TAX OVERRIDE
        Exemption 2nd Half:                                                    .oo                     Exempt"ion 2nd Half:                                                               .oo          Second Half:                                             .00

                                                                                                                                                                                          Com.-nt•
                                                                                                                                                                                          -•-No REFUND •..• TAX
                                                                                                                                                                                          OVERRIDE-••EY.EMPTION-PER SOTA
                                                                                                                                                                                          DOCKET NUMl!>ER 2015-141.S-TX
                                                                                                                                                                                          PROPERTY IS EXEMPT EFFECTIVE AUGU
                                                                                                                                                                                                Paid. OOTA Exen1pted                                                            Reload Rdund N~m.-e: .and Address




l
\__   _______ ~----- ---
    Sbboo<
                          Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 36 of 43




                                              CIC Tax Administ:rat:ion Solut:ion                                                                                                                                       INSTANT Response           vel"'S-ion: 4.4.02:2.27



                                                      .,..! .....: ......: •
                                                     -,~)., ~~;, ~; .·:.'.''o·~
                                                                                          Tax Year. 2010

                                                                               ~; ~! ......                                                 El· ..
                                                                                                                                                  ,;~'·:_,,, ...        .   ~: ~· ~'
                                                                                                                                                                                      i


                                                                                                                                                                                                                             . . ..
                                                                                                                v-,-,-:~~-"   -.- ,-,,•       ~    '.       ........
                                                                        •7'".                       [jt-
                                                                                                           REVIEW VALUES AND TAXES CHANGES

  Orig ... NameID:            THEN00002                    New NameID:            THEN00002           THE NATION OF ISLAM INC                                                      T•x Year: 2010       Tax type:            ~L

  Tax Unit:         LO            Parcel • :               209551                                                                                                       User Control a: 2016000559                    Sy~-ten1.   Control •: .2016000559
  A.bat:.. Type:         CL   -   -c:·:., - "=--..   ~--r; •                    Stm. •: .JOSll                Levy:     167./ASOO                   USO Levy:                  20.0000    AAE Type:          -~
                                                                                                                                                                                                                  1
                                                                                                                                                                                                                  ".'7"=·            AAE Rea.on:       EX
  As~ss-ed v~                                               Assessed Pen~                            Total k&essed Values                                                     Exemction
                                                                                                                                                                       A.s:9~sed
   Old Value:                          53,651               Old Value:                        0      Old Value:                           S::3~5Sl                     Old Value:                  0    I   Access Support                I      View Hlst"orv

   Change:                           -53,1551                  Change:                        0      Change::                             -53,651                      Change:            21 ... ,600       View Tax Records                  Update Pro-ces::s
   New- Value:                                       0         New Value:                     0      NewV•lue:                                          0              New Value:         214,600
  Tl!)( 0-..enges                                                                                                                          Qngin.,1 P.md
                                                          1st Half                      2nd Half                      Tol'al
  Gro~      Tax Change                                   -4f499.SS                      -4~499.85                 -ef999.70                 First Half:                                   4,499.BS                +    Penalties     I   Fees:
  Net   tax Change                                       --1,..:99.ss                   -4.499.65                 -6,999.70                 Second Half:                                  4,..S99.85              -+ Refund Int"ere~f":

  °'1gnel T-                                                               Upd.3'loe T.!tx                                                  Pen111lties:                                         .oo
  Flr9t H•l"f:                                            ..ir-'99.85                                                          .00          Fees:                                                .00
                                                                           First H.milf:
  Second Half:                                            4.,499.85        Second Half:                                       .00           Update P...c!
  Exemption 1st Half:                                            .00       Exemption 1st Half:                                .00                   Fir~t              Hnlf:                     .oo          NO REF•JNO .... TAX o·veRRIDE
  Exempt"lon 2nd Half:                                           .oo       Exempl'lon 2nd Half:                               .oo                   Second Half:                                 .oo
                                                                                                                              c~.
                                                                                                                               -•.,No R.eFUNO ••• TAX
                                                                                                                               OVER.RIOC-·-exeMPTlON-PER BOTA
                                                                                                                               DOCKET NUMBER 2015-1416-TX
                                                                                                                               PROPERTY IS EXEMPT EFFECTIVE AUGU
                                                                                                                                     P~~udr       BOTA Exen1pted                                                  Reload Ruf'und ft.amc and           Addr~




l___
Sb>-
                             Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 37 of 43




                                           CIC Tax Administ:rat:ion Solut:ion                                                                                                                                                                    INSTANT Response
                                                                                                                                                                                                                                                                   Tax Year. 2011
                                                                                                                                                                                                                                                                                        Version: 4.4.0:?2.27



                                                   llP't'                     ~ . . . . . . .~                                                                                  ~ . . . . . . ~· .....
                                                   . . . .1

                                                                J
                                                                              La: .......    i
                                                                          ~;;'.:'.;~>;.·<.'·;_,..~~;_       ::-~-..;,._,~t'.r.>·,·
                                                                                                                                     !
                                                                                                                                                     ~:,,,:.l_;~,~,
                                                                                                                                                   ·..
                                                                                                                                                                                     .. ~
                                                                                                                                                                                ._:.~~-.~,;:·.,. ;,;:::,;; -
                                                                                                                                                                                                             .':"•':..    i 1iii1
                                                                                                                                                                                                                     "'" . i-.L~•""':.J ~: '.:
                                                                                                                                                                                                                                                    1

                                                                                                                                                                                                                                                        .._:




               ='
                                                                                                                                          .·.~   ,1- ... ~.-~.-........ -.•       !"""-;."t;:r•




~
                                                                    •:'f .:                                      Jjt-
                                                                                                                         REVIEW VALUES AND TAXES CHANGES

                                                     New NameID:                  THEN00002                           THE NATION OF ISLAM INC                                                               Tax Year: 2011         Tax type: RL
'       Tax Unit:       10   '"'"'®''
                              Parcel •:              209551.                                                                                                                                       Us.er Control .s: 2016000560 System Control •: 2016000560
        Aba1:. Type:           ::..-~   -----;")' ='--:-                      Stm. • : 27747                                             Levy:            174.96000                  USO Levy:             20.0000   AAE Type:          :..~: :.-             A.AE Reason:                   EQ

       ~~ssed    V.alucs                               A.sscs~ed    Penolt1eis                                       Total Asse-ued Values                                                        As~sed  &emciuon
        Old Value:                 54,401                  Old Value:                                   0            Old Value:                                               54,401              Old Value:                 0     I   Access Support                    I             View History

        Change:                  -SJ.~..sO     l           Change:                                      0            Change:                                                  ·54,401             Change:            217,600           View Tax Records                               Update Process
        New Value:                             0           New Value:                                   0            New V•lue.:                                                       0          Ne:w Value:        217.600

       T .ax 01.enge•                                                                                                                                                           Ongtn.el P.Md
                                                   1st Half                               2nd Half                                                   Total
       Gross. T•x Ch-ange:                         -4, 759.00                             -4,759.00                                              -9.518.00                      First Half:                          4,759.00              +- PenaltJes       I   Fee::s:
       Net tax Ch.anoe                             ~4,759.00                               -4,759.00                                             -9.51.8.00                     Second Half:                         .a,7511?.00           -+-   A.~fvnd   In.h~rll'!-st::

                                                                                                                                                                                Penalties:                               83.05
       ~Tax                                                             Updat~ TalC

        First Hatf:                                 4,759.00                                                                                                     .00            Fees.:                                      .oo
                                                                        First. Half:                                                                                                                                                                                .,       ~   ·1

       Second Half:                                 4~759.00            Second Half:                                                                             .00            Updat., Paod                                                                                            "
        Exemption 1st: Half:                                  .oo       Exemption 1st Half:                                                                     .00                  Flr~t        11nlf:                    .oo         NO REFUND . .TAX OVERRIDE
        E:xempt:lon 2nd Half:                                 .oo       exemp'tlon 2nd Half:                                                                    .oo                  Second Half:                           .oo
                                                                                                                                                                Commente:
                                                                                                                                                                  -•-No REFUNO ... _TAX
                                                                                                                                                                  OVER.RIDE: .. ,..,f:XEMPTION-PER. BOTA
                                                                                                                                                                  OOC:l(ET NUMBER 2015-1418-TX
                                                                                                                                                                  PROPER.TY IS EXEMPT EFFECTIVE AUGU
                                                                                                                                                                        P.:rid. BOTA Exen1pted                                            Reload R.efund Ne1me •ttd Addri11'5S




    S<atuo
                        Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 38 of 43




                                                               m:
                                                                                                                                                                                                                                                    lNSTAl'f! R~
                                                CIC Tax Administ:rat:ion Solut:ion                                                                                                                                                                                                 version: 4.4.022.27




                                                                                                                            • , amgacm
                                                                                                                                                                                                                                                                        Tax Year. 20-12

                                                                                          ~:,.....,
                                                                                                                                                                                                                          1
                                                                                                                                                     i                                           t        .                                        •., '                 I


                                                                        ;.d~ ~L, °"~~- ~·                                                                       ~':~.:.                  :."'~
                                                                                                                                                     1
                                                         • >       _                                                            ,::":"'. ·                                      ··               j      0 .,.,        -           • -     •    ,     -·c·        ""      ·
                         ·~~~~~~~-1~-
                                                                                                                         "·" ,,~.-.. ~::·"'...,..,,,.._..      : · - ~il, ...



                                                                                  Clf:.                        II~
                                                                                                                     REVIEW VALUES ANO TAXES CHANGES

      Orl-g. Name1D:         THEN00002                          New NameID:                     THEN00002       THE NATION OF ISLAM INC                                                     Tax Year: 2012                    Tax type: RL                            Wlllrrant • : l:""J2:J2

      Tax Unrt 10             Parcel •:                        :209551                                                                                                               User Control • :    2016000561 System Conb"ol • : 2016000561
      Abat.. Type:      Ct     ·::..:.,::. ,.,,,""::,,   F~.-z:;                          Sb'n. •: 27484                Levy:          1 75.34467                 USO Levy:               20.0000    AAE Type:                          ,;--,,,:_... ,,.~.:         AA.E Rees.On:      EQ

     .Aasessed Values                                              .Asses!Jll!'d Penai1t1e-t1                   Total Aasen~ Vel~s                                              ~~e99edExemPUon
      Old Value::                     53,701                        Old Value:                           0      Old Value:                                  53.701              Old Value:                        0           I         Access Support                       I    View HIRorv

      Chanae:                      -53,701                             Change:                           0      Change:                                     -53,701             Chanoe:              214,800                       View Tax Records                              Update Process
       New Value:                                        0             New Value:                        0      NewVelue:                                           0           New Value:           214.,800
     Tax Ctuiingres                                                                                                                                          Ongonftl Pald
                                                               "I.st: Hatf                         2nd Ha.If                          Tot-al
     Gross Tax Change                                        -4,708.09                             -4,708.09                 -9,->16.18                       First Half:                                        .00                          +        Penalties     I Fe-es:
     Net tax Chanoe                                          -4,708.09                             -4,708.09                 -9.416.18                        second Half":                                      .00                           ~       Refund Iil.ter"e.o;.t":
     Onginal Tax                                                                     UpdateT,ai)(                                                             Penalties:                                         .oo
      First Haff:                                                                                                                             .00             Fees:                                              .00
                                                               ... ,708 .. 09        First. Half:
     Second Half:                                              4,708.09              Second Half:                                             .DO             Updete P41d
      Exemption 1st- Half:                                               .oo         Exemption 1s't Half:                                    .00                  f"=ir~t       Mnlf:                            .00                    THE.NATION OF ISL.AM INC
      EXcn'lptlon '2nd Half:                                             .00         Exemption 2nd Half:                                     .oo                  Second Half:                                   .00

                                                                                                                                              Comment9
                                                                                                                                              EXEMPTION-PER. 130TA DOCKET                                                               l 121 QUINOARO BOULEVAA:O
                                                                                                                                               NUMBER 201.5-J.418-TX PROPERTY IS
                                                                                                                                               EXEMPT EFFECTlVE AUGUST. 29,2007
                                                                                                                                                                                                                                        KANSAS CITY. KS - 66104·0000
                                                                                                                                                      Paid. BOTA                Ex..:~nspted                                                  Rclo..>d Refund Name an..d Addre4s.




I
i
I
!__________________ -----·------·--·-------·---·-··----·-··---·--
S b .....
                               Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 39 of 43




                                         CJ:C Tax Administration Solution

                                                 m:
                                             ·-"ci ....    ·-'-d".:l•.;.,;;,,:
                                                                                             c::J! CJ.
                                                                                            :.,,,_,,.~"'""""~·:.t_         :~· ':'.:'':"::>".""~·
                                                                                                                                                       •j a II' EJ: &
                                                                                                                                                        _':.::.~'.:I:,
                                                                                                                                                            ·-.,:.· 1--. ••   ...,t
                                                                                                                                                                                -------
                                                                                                                                                                                           ;J,~.-~·~r<-
                                                                                                                                                                                          ,-_. j, - --
                                                                                                                                                                                                                  ·,<:·.:>     :::;,•~,..        -   !-,··,
                                                                                                                                                                                                                                                                     INSTANT Retipcr"Se




                                                                                                                                                                                                                                                                 ; "•·J··
                                                                                                                                                                                                                                                                              1


                                                                                                                                                                                                                                                                                  cm
                                                                                                                                                                                                                                                                                  .   F> -
                                                                                                                                                                                                                                                                                                       •..toers1on: 4.4.02.2.27
                                                                                                                                                                                                                                                                                              Tax Year. 2013




!~~--~·~
                                                                                 r:-;;-.:                                       ff!:
                                                                                                                                        R.EVIEW VALUES ANO TAXES CHANGES

                                THEN00002           New Name-YD:                                  THEN00002                          THE NATION OF ISLAM INC                                                          Tex Year: 2013                 Tax type: R:L                           war-raint 6'!   91(1~


       Tax Untt: 1.0              Parcel :e-:      209551.                                                                                                                                                 User Control • : 2016000562 .System Cont'r-ol • : 2016000562
       Abat. Type:            ··-. c.-      -=,.-.. . ;-                                    St'.m~      • : 26420                                   Levy:       178.:75037                   USO Levy:             20.0000   AAE Type:                    .J·...._c·::~·,.,             AAE Reason:           EX
       A:l,ess.ec:t V.aluea                            Assessed Penatle-s                                                           Tot.al     ~s.es54!d     Valuies                                      ~~sed &-e~Pon
       Old Value:                    53,676            Old Value:                                                      0            Old Value:                                        53,1576             Old Value:                         0       I    Access Support                        I     View History

        Change:                     -53,15715              Change:                                                     0            Chanoe:                                           -53,6715            Chang~             21.J.,700                   View'" Tax Records                         Update Process


I       New Value:

       Tax Change111
                                           0

                                                 1!R Half
                                                           New Value:

                                                                                                         2nd Half
                                                                                                                       0            NeW"Value:

                                                                                                                                                               Total
                                                                                                                                                                                               0
                                                                                                                                                                                        Ong.,.,. P•ud
                                                                                                                                                                                                          New Value:         214,700


       Gross Tax Change                         -4,79?.30                                                -4,797.30                                     -9.594.50                        Flrst Half:                                         .ao                 + Penalties J Fees:
       Net tax Change                           -4,797.30                                                 -J.,797.30                                   -9.594.50                        Second Half:                                        .00                 -+ Refund lnte-re:c;t:
       Ongin31 T&C                                                                    Updale Tax                                                                                        Penalties:                                          .oo
       First H.,lf:                                4,797.30                           First Half:                                                                     .00               Fees:                                               .oo
       Second Half:                               4,797.:30                           Second Half':                                                                    00               Update Paid
       Exempt'lon 1st Half:                                      .oo                  Exempt.ton                     1s.t Half:                                      .oo                     f'1r~t       Unit:                             .00           THE N.O.TION OF !SLAM INC
       Exemp·tion 2nd Half:                                      .00                  Exempt'lon 2nd Half:                                                           .00                     S~cond Half:                                   .oo
                                                                                                                                                                     Comments.
                                                                                                                                                                       EXEMPTlON-Pi:"R SOTA. DOCKET                                                       1121 QUINOARO BOULEVARD
                                                                                                                                                                       NUMBER. 2015-1418-TX PROPER.TY IS
                                                                                                                                                                       EXEMPT EFFECTIVE AUGUST 2.9,2007
                                                                                                                                                                                                                                                          KANSAS CITY.                 KS - 66104-0000
                                                                                                                                                                               Pdtd. BOTA Exen1pted                                                           Reio.ad Refund Name •nd Addr~•s




I
I
j


l
l
II

'-·~·-----·-·----------
     Sb'-
                                         ··--·-····--·-·----------·-----·--·--------------·-----·-------·-··-·----···--·-------------·------.----
                           Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 40 of 43




                                           CJ:C Tax Administ:rat:ion Solut:ion

                                                       m: a: CJ
                                                 ~;'<';-1':•';1:;;::..:h::!•·.,;_-;~


                                                                                       ;:•:--.,
                                                                                                  .;..,.._,.;._·.~-n-?<:       2-:;;J,.-.. :t,~···



                                                                                                                                    [j~
                                                                                                                                                       ·.·
                                                                                                                                                             •! a. m: '3 !1 cm
                                                                                                                                                             .-
                                                                                                                                                               ..·::::·:•',.
                                                                                                                                                                  -.-::;·~   ..,.-   ....,~
                                                                                                                                                                             ~~~~~~~~~~~~~-·
                                                                                                                                                                                                  ~~-~-~~,:: 1 •             ·:·"::.::·   ,     ='·•:-"'-
                                                                                                                                                                                                                                                                 1




                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                    INSTP.NT ~ponse




                                                                                                                                                                                                                                                                         L-···"' ":: ..,~,
                                                                                                                                                                                                                                                                                            1



                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                   ~· :     .
                                                                                                                                                                                                                                                                                                                      Version: -1,4.022.27
                                                                                                                                                                                                                                                                                                           Tax Yea!". 2014




                                                                                                                                           REVIEW VALUES ANO TAXES CHANGES

   Orig. NamelD:             THEN00002                    New NamelD:                                   THEN00002                       THE NATION OF ]SLAM INC                                                                    Tax Year: 201..!0.                Tax type: RL                         warrnnt s:: 9379
   Tax Unit:        10          Parcel • :               209551                                                                                                                                                     User Control •: 2016000563 System Control •: 201.6000563
   Abat.. Type:          c_ . Cl;--;-.-...,.i.   ~-~·.:·,,;­                                      stm. •:           2se=s                            Levy:            167.64500                     USO Levy:                  20.0000        AAE Type:                     «-.... :-.~.r             AA.E Reason:         EX

   Msessed Values                                            .A.sses!led Penelles                                                                                                                                  As9esse-d E:oi:emptton
   Old Value-:                       53,351                   Old Value:                                                   0
                                                                                                                                       Total Ao""o-.:1 Values
                                                                                                                                       Old Value::                                            53,351               Old Value:                                0       I      Access Support.                     I    View History

   Change:                         -53.351                     Change:                                                     0           Change:                                                -53.351              Change:                    21.3,400                   View Tax Records                           Updat.e: Process
    Ne"W" Value:                         0                     New Value:                                                  0           NewV•lue:                                                      0            New Value:                 213..-400
   T~uc   Chenges                                                                                                                                                                               Ongon&I P&d
                                                       1.st H.,lf                                              2nd Half                                              Total
   Gross Tax Ch:an,..e                               -4.472.0:.                                                 -4,472.02                                    -S,9.:S.4.0'4                      Fi.-,st Half:                                               .00                 •     Penalties J Fees:
   Net tax Change                                    -4,472.02                                                 -4,472.02                                     -8 .. 944.04                       Second Half:                                                .00                 + Refund Intereo;.t:
   Onginal T.:!IX                                                                           l.Jl)dM.e-      Tax                                                                                 Penatttes:                                                  .00
   fll'lrst Ham.:                                       4,..472.02                                                                                                            .00               Fee•:                                                       .oo
                                                                                            Ftrst. H•lf:
   Second Half:                                         4,472.02                            Second Half:                                                                       00               Update Paad
   Exemption 1st Half:                                                 .oo                  Exemption 1s't Half:                                                             .oo                    r1r~           11.,lf:                                  .oo             THE NATION OF ISLAM INC
   Exemption 2nd Half:                                                 .oo                  Exe-mpt'lon 2nd Hatf:                                                            .00                    Second Half:                                            .00

                                                                                                                                                                             Con'IO'lente
                                                                                                                                                                              EXl!MPTION-PER.. SOTA DOCKET                                                                  11Z1 QUINOARO BOULEVARD
                                                                                                                                                                              NUMBER 2015-1418-TX PROPERTY IS
                                                                                                                                                                              EXEMPT EFFECTIVE AUGUST 29,2007
                                                                                                                                                                                                                                                                            KANSAS CITY. KS- 66104-000D
                                                                                                                                                                                       P.6!1id, OOTA Excn1rrted                                                                Relo•d            ~ef:und   Name: and Add:res5




L
Sta._
                       Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 41 of 43




                                          CI:C Tax Administration Solution                                                                                                                                                                                        INSTANT Response                    version: 4.4.022.27



                                                     .rli
                                                      lllWli
                                                 >.z.-..~ ~...:..d~~..,:_,;:;
                                                           ...
                                                                                      P"llll
                                                                                      L;.I! . .:
                                                                                  ;.~"."+!Z'l_.,,,-,o!J·~t
                                                                                            1
                                                                                                             P"'I! -~ ~!
                                                                                                                 ::-:-:j""'-:tio-~,
                                                                                                                                                        ..
                                                                                                                                                  ...,~·,:1.:1,..'~•
                                                                                                                                                                           .J          . . . . . . . . . . .;
                                                                                                                                                                                          _,."~~·~:~..
                                                                                                                                                                                                                . . . . . .:

                                                                                                                                                                                                                  ">"=';:::.)          ·:.it..,..
                                                                                                                                                                                                                                                    a·      .
                                                                                                                                                                                                                                                    1-·<'":;! .   ...,I';~
                                                                                                                                                                                                                                                                          ·


                                                                                                                                                                                                                                                                          '.
                                                                                                                                                                                                                                                                                · ·-· · Tax Yea.-. 2015

                                                                                                                                                                                                                                                                          l . . . .I
                                                                                                                                                                                                                                                                               11.mi.l
                                                                                                                                                                                                                                                                                 =::c-:-
                                                                                                                                       •.., ...   t"\.~':'..,....,   ...... ,..,t-       :-- -"":;:--,,...
                                                                                ?L:                                 lft:
                                                                                                                           REVIEW VALUES AND TAXES CHANGES

  Ort:g_ Name.ID:          THEN00002                     New NameID:                     THEN00002                       THE NATION OF ISLAM INC                                                                     T•x Year: 201.S                T8x type: RL
  Tax Unit: 10              Parcel • :                  20955"1                                                                                                                                               Us.er Control•: 2016000S64                        svnem           Control        •=   201'5000564
  Abet. Type:         Cl    ~~   ..-.-:c.-::.•   ~~!"'r.:,..-                         stm .. • : 26140                                Levy:               171.81800                          USD Le"VY:            20.0000            AAE Type:          .-'\t:ir.':"<7               AAE Reason:         EX
  .Aa-seascd Values                                         Asaceed Penett1ee                                           Total A!iseH.ed Vah.Jies                                                             ~sed    E."1ten"IPtt0n
   Old Value:                    38,.076                    Old Value:                                       0          Old Value:                                                   38.076                  Old Value:                       0     I   Access Support                     I         vtew Hrstorv
   Change:                       -36.076                        Change:                                      0          Chanoe:                                                      -3e,o75                 Chanoe:                  152.300           View Tax Records                            Update Proc~s
   New Value:.                                   0              New Value:                                   0          New ValLMt:                                                        0                 New Value:               152.300
  Tax °'-"nges                                                                                                                                                                         Or1omal Paid
                                                       1st: H.,lf                                2nd Half                                               Total
  Gross Tax Chanoe                                   -3,271.07                                   -3,271.07                                  -6~542 ..      14                          First: Half:                                         .00              + Penalties/ Fees:
  Net   tax Change                                   ~3f:?.7.1.07                                -3,271.07                                  -6.542.14                                  Second Half:                                         .00              + Refund lntere"i:t::
  Ong.naj Tax                                                                    Update Tax
                                                                                                                                                                                       Penalt'ies.:                                         .oo
  First H•lf:                                           3.271.07                                                                                                 .00                   Fees:                                                .oo
                                                                                 First. Half:
  Second Half:                                          3,.271~07                Second Half:                                                                    .00                   Update         Paid
  Exemption 1st" Half:                                            .00             Exempt.Ion 1st Half:                                                          .00                          Fi.r"'i.t Hnlf:                                .oo          THE NATION OF ISL.AM INC
  Exemption 2nd Half:                                             .oo             Exemp'l'lon 2nd Haff:                                                         .00                          Second Half:                                   .oo
                                                                                                                                                                Comments
                                                                                                                                                                     EXEMPT10N-PER SOTA DOCKET                                                          1121 QUINOARO BOULEVARD
                                                                                                                                                                     NUMBER 2015-1418-TX PROPERTY IS
                                                                                                                                                                     EXEMPT EFFECTIVE AUGUST 29.2007
                                                                                                                                                                                                                                                         KANSAS CliY. KS - 66104-0000
                                                                                                                                                                             Potd. BOTA Excn1pted                                                           Reload Refu..n.d Naine and Addre&s




Sb"-
             Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 42 of 43



Headquarters Mailing Address:
1121 Quindaro Blvd
Kansas City, Kansas 66104                     The United Nation
913.314.0299" FAX 913.233.0055
E-mail: therighteou8417@gmail.com.                            Of Islam
                                                 Building A Nation

                                       CONTRACTUAL AGREEMENT (Amended}

  This agreement is for the purchase of the following property:

                              1608 North 13th Street - Kansas City, KS 66102 (Parcel Number 209551)

                             1310 Freeman Avenue - Kansas City, KS 66102 (Parcel Nu,mber 209549)

      1.    Purchaser, Khushvah Navruzov agrees to make a non-refundable deposit of $i,ooo.oo by cash on this day of April

           2, 2016 towards the total purchase price of $42,000.00, which has been fulfilled.

      2.   Both Seller and Purchaser agree to the Seller paying the Property Tax obligations on 1608 N. 13th Street (Parcel#

           209551) totaling $4,026.36 by April 'J1h, 2016, which has been fulfilled.

      3.   Both Seller and Purchaser agree to the Seller withholding $2,675.36, representing the Property Tax obligations

           currently due on 1310 Freeman Ave. Kansas City, KS 66102 (Parcel# 209549). Property Taxes are subject to a

           pending Tax Exemption status. Upon granting of Property Tax Exemption, $2,675.36 is due to the Seller. Payment

           is to be rendered within seven (7) days of notification from the Seller. Should the Tax Exemption status be

           disallowed, Seller agrees to surrender $2,675.36 payment towards the Property Tax balance to the Unified

           Government of Wyandotte County, Treasurer. This part of the contract has been fulfilled.

     4.    Purchaser further agrees that the lump sum balance of $34,297.88 is due and payable on or before April 9th, 2016 by

           Cashier's Check payable to The United Nation of Islam, Inc. after the Title has cleared and Property Taxes have been

           paid. This part of the contract has been fulfilled.

     5.    Upon full payment of the total purchase price of $42,000.00 (less Property Tax withholding of $2,675.76 due on

           1310 Freeman Ave.), Khushvah Navruzov will assume complete responsibility of said properties including but not

           limited to the building structure and premises.

     6.    Purchaser further agrees to be fully liable for any and all damages that may occur while the properties are

           undergoing repairs for a period of six months to one year commencing from the date of full remittance (i.e. starting

           date of April 8th, 2016). After completion of the repair period of 6 to 12 months, Purchaser, Khushvah Navruzov will

           be furnished with a Warranty Deed denoting full rights and possession as the Owner of said properties.

           The above notation (identified as line six (6) in this Contractual Agreement) is now amended and

           extended to the following date of , :·    i' . , • , \ '·     · for the purpose of completion of building

           repairs.
                                                                                                                         Page I of2
                            Case 2:17-cv-02547-DDC-TJJ Document 169-3 Filed 02/14/19 Page 43 of 43


                 7.     Seller, The United Nation oflslam agrees to sell the properties to the Purchaser on an AS-IS basis. Seller will

                        conduct a Title Search no later than April 9, 2016, which has been completed.

                 8.     Seller is responsible for clean up and removal trash and debris from the properties to be completed by April 30,

                        2016.      This part of the contract has been fulfilled.

                 9.     A walk-through of the premises for the purpose of the Purchaser to make known any requests for parts and/or

                        equipment that he would like to keep (also on an AS-IS basis) in conjunction with the purchase of said properties.

                        This part of the contract has been fulfilled.

             10.        Dates and times of clean up and removal of trash and debris is to be determined by mutual agreement of both

                       parties upon completion of the walk-through assessment. This part of the contract has been fulfilled.



                                                          Acceptance of Contractual Agreement:

     The above prices and conditions are accurate and hereby accepted. The deposit is non-refundable based on the condition

     that everything stated is accurate and truthful. The United Nation oflslam, Inc. (Seller) and Khushvah Navruzov

     (Purchaser) reserves the right to cancel this contract within three (3) business days from the date of acceptance without

     recourse.

     This contract was originally executed on the day of April 8th,              2016     and'" "· l"<,1.· .i1 ,1:1.,·d   1· 1 •·, ·   ' '·, between
                                                                                      f                     ·~''"·"~M-··
     The United Nation oflslam, Inc. (Seller) and Khushvah Navruzov(Purchaser).


     Khushvah Navruzov
     Print Name of Purchaser                                      Signature



 Ephraim Woods. Director
 Plint Name and Title
 Authorized Representative,
 The United Nation oflslam, Inc.


 On: August 1st, 2011, the "Seller": The United Nation of Islam, Inc. (represented by: Ephraim Woods, Director)
 and the "Purchaser": Khushvah N avruzov personally came before me and, being duly sworn, did state and prove that
 he/she is that person described in the above document and that he/she signed the above document in my presence.

 c\Clix\1c.             1
                        •   V::i    \Je\c\ZC1vH
 Notary Printe                       k; )
                            -~ /(fil{,F   - ·




 My commission expires: ---=j=-_,_. _\'--"'~-·_·_\_g.__·_ _ _ _ _ __                                                      SEAL:


 Notary Public, in and for the county of ,\ 0\,~,~':£'            ,"-.) , State of Kansas
                                                                                                                                             Page 2 of2
 k.rJ                 Initials
r~    \,....,/        lniti"k
